        Case 3:18-cv-01865-RS Document 174 Filed 01/13/19 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   GABRIELLE D. BOUTIN, SBN 267308
     ANNA T. FERRARI, SBN 261579
 4   TODD GRABARSKY, SBN 286999
     R. MATTHEW WISE, SBN 238485
 5   NOREEN P. SKELLY, SBN 186135
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-6053
 8    Fax: (916) 324-8835
      E-mail: Gabrielle.Boutin@doj.ca.gov
 9   Attorneys for State of California, by and through
     Attorney General Xavier Becerra
10
     (Additional counsel listed on signature panel)
11

12                           IN THE UNITED STATES DISTRICT COURT

13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION

15

16

17   STATE OF CALIFORNIA, by and through
     Attorney General Xavier Becerra;                    3:18-cv-01865
18   COUNTY OF LOS ANGELES; CITY OF
19   LOS ANGELES; CITY OF FREMONT;
     CITY OF LONG BEACH; CITY OF                         NOTICE OF FILING OF UPDATED
20   OAKLAND; CITY OF STOCKTON,                          TRIAL DECLARATION OF ANDREW
                                                         REAMER, PH.D.
21                                          Plaintiff,

22                  v.
                                                         Dept:         3
23                                                       Judge:        The Honorable Richard G.
     WILBUR L. ROSS, JR., in his official                              Seeborg
24   capacity as Secretary of the U.S.                   Trial Date:   January 7, 2019
     Department of Commerce; U.S.                        Action Filed: March 26, 2018
25   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
26   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
27
                                        Defendants.
28

                                 Notice of Filing of Updated Trial Declaration of Andrew Reamer (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 174 Filed 01/13/19 Page 2 of 4



 1          Plaintiffs hereby submit the trial declaration of expert witness Andrew Reamer, Ph.D.,

 2   originally filed on December 28, 2018 (ECF No. 129), and as modified by the Court’s Order Re:

 3   Defendants’ Motion in Limine and Objections to Plaintiffs Trial Declarations dated January 11,

 4   2019 (ECF No. 168). A copy of the updated declaration is attached hereto as Exhibit 1.

 5

 6   Dated: January 13, 2019                       Respectfully submitted,
 7                                                 XAVIER BECERRA
                                                   Attorney General of California
 8                                                 ANTHONY R. HAKL
                                                   Supervising Deputy Attorney General
 9                                                 GABRIELLE D. BOUTIN
                                                   ANNA T. FERRARI
10
                                                   TODD GRABARSKY
11                                                 NOREEN P. SKELLY
                                                   R. MATTHEW WISE
12                                                 Deputy Attorneys General

13
                                                   /s/ Anna T. Ferrari
14                                                 ANNA T. FERRARI
                                                   Deputy Attorney General
15                                                 Attorneys for Plaintiff State of California, by and
                                                   through Attorney General Xavier Becerra
16

17
     Dated: January 13, 2018                       /s/ Charles L. Coleman
18                                                 CHARLES L. COLEMAN III, SBN 65496
                                                   DAVID I. HOLTZMAN
19                                                 HOLLAND & KNIGHT LLP
                                                   50 California Street, 28th Floor
20
                                                   San Francisco, CA 94111
21                                                 Telephone: (415) 743-6970
                                                   Fax: (415) 743-6910
22                                                 Email: charles.coleman@hklaw.com
                                                   Attorneys for Plaintiff County of Los Angeles
23

24

25

26

27

28
                                                       1
                                 Notice of Filing of Updated Trial Declaration of Andrew Reamer (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 174 Filed 01/13/19 Page 3 of 4



 1   Dated: January 13, 2019                     MIKE FEUER
                                                 City Attorney for the City of Los Angeles
 2
                                                 /s/ Valerie Flores
 3                                               VALERIE FLORES, SBN 138572
                                                 Managing Senior Assistant City Attorney
 4                                               200 North Main Street, 7th Floor, MS 140
                                                 Los Angeles, CA 90012
 5                                               Telephone: (213) 978-8130
                                                 Fax: (213) 978-8222
 6                                               Email: Valerie.Flores@lacity.org

 7
     Dated: January 13, 2019                     HARVEY LEVINE
 8                                               City Attorney for the City of Fremont

 9                                               /s/ Harvey Levine
                                                 SBN 61880
10                                               3300 Capitol Ave.
                                                 Fremont, CA 94538
11                                               Telephone: (510) 284-4030
                                                 Fax: (510) 284-4031
12                                               Email: hlevine@fremont.gov

13
     Dated: January 13, 2019                     CHARLES PARKIN
14                                               City Attorney for the City of Long Beach

15                                               /s/ Michael J. Mais
                                                 MICHAEL K. MAIS, SBN 90444
16                                               Assistant City Attorney
                                                 333 W. Ocean Blvd., 11th Floor
17                                               Long Beach CA, 90802
                                                 Telephone: (562) 570-2200
18                                               Fax: (562) 436-1579
                                                 Email: Michael.Mais@longbeach.gov
19
20   Dated: January 13, 2019                     BARBARA J. PARKER
                                                 City Attorney for the City of Oakland
21
                                                 /s/ Erin Bernstein
22                                               MARIA BEE
                                                 Special Counsel
23                                               ERIN BERNSTEIN, SBN 231539
                                                 Supervising Deputy City Attorney
24                                               MALIA MCPHERSON
                                                 Attorney
25                                               City Hall, 6th Floor
                                                 1 Frank Ogawa Plaza
26                                               Oakland, California 94612
                                                 Telephone: (510) 238-3601
27                                               Fax: (510) 238-6500
                                                 Email: ebernstein@oaklandcityattorney.org
28
                                                     2
                               Notice of Filing of Updated Trial Declaration of Andrew Reamer (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 174 Filed 01/13/19 Page 4 of 4



 1   Dated: January 13, 2019                        JOHN LUEBBERKE
                                                    City Attorney for the City of Stockton
 2
                                                    /s/ John Luebberke
 3                                                  SBN 164893
                                                    425 N. El Dorado Street, 2nd Floor
 4                                                  Stockton, CA 95202
                                                    Telephone: (209) 937-8333
 5                                                  Fax: (209) 937-8898
                                                    Email: John.Luebberke@stocktonca.gov
 6

 7    Dated: January 13, 2019                       DANNIS WOLIVER KELLEY
                                                    SUE ANN SALMON EVANS, SBN 151562
 8                                                  KEITH A. YEOMANS, SBN 245600
 9                                                  /s/ Keith A. Yeomans
                                                    115 Pine Avenue, Suite 500
10                                                  Long Beach, CA 90802
                                                    Telephone: 562.366.8500
11                                                  Facsimile: 562.366.8505
                                                    KYeomans@dwkesq.com
12
                                                    Attorneys for Plaintiff-Intervenor
13                                                  Los Angeles Unified School District
14
                                        FILER’S ATTESTATION
15
            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, I hereby attest that
16
      concurrence in the filing of this document has been obtained from all signatories above.
17
      Dated: January 13, 2019                               /s/ Anna T. Ferrari
18                                                          ANNA T. FERRARI
19
20

21

22

23

24

25

26

27

28
                                                        3
                                  Notice of Filing of Updated Trial Declaration of Andrew Reamer (3:18-cv-01865)
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 1 of 98




                 EXHIBIT 1
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 2 of 98



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   ANNA T. FERRARI, SBN 261579
     TODD GRABARSKY, SBN 286999
 5   R. MATTHEW WISE, SBN 238485
     NOREEN P. SKELLY, SBN 186135
 6   Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-6053
       Fax: (916) 324-8835
 9     E-mail: Gabrielle.Boutin@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Attorney General Xavier Becerra

11   (Additional counsel listed on following page)

12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16   STATE OF CALIFORNIA by and through                     3:18-cv-01865
     ATTORNEY GENERAL XAVIER
17   BECERRA; COUNTY OF LOS
     ANGELES; CITY OF LOS ANGELES;                          TRIAL DECLARATION OF ANDREW
18   CITY OF FREMONT; CITY OF LONG                          REAMER, Ph.D.
     BEACH; CITY OF OAKLAND; CITY OF
19   STOCKTON,                                              Dept:     3
                                                            Judge:    The Honorable Richard G.
20                                          Plaintiffs,               Seeborg
                                                        Trial Date:   January 7, 2019
21                  v.                                  Action Filed: March 26, 2018

22
     WILBUR L. ROSS, JR., in his official
23   capacity as Secretary of the U.S.
     Department of Commerce; U.S.
24   DEPARTMENT OF COMMERCE; RON
     JARMIN, in his official capacity as Acting
25   Director of the U.S. Census Bureau; U.S.
     CENSUS BUREAU; DOES 1-100,
26
                                          Defendants.
27

28
                                                        1
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 3 of 98



 1
     CITY OF SAN JOSE, a municipal
 2   corporation; and BLACK ALLIANCE FOR
     JUST IMMIGRATION, a California Non-                  Case No. 3:18-cv-02279
 3   Profit Corporation,
 4                                      Plaintiffs,
 5                 v.
 6   WILBUR L. ROSS, JR., in his official
     capacity as Secretary of the U.S.
 7   Department of Commerce; U.S.
     DEPARTMENT OF COMMERCE; RON
 8   JARMIN, in his official capacity as Acting
     Director of the U.S. Census Bureau; U.S.
 9   CENSUS BUREAU,
10                                    Defendants.
11
     Additional counsel:
12
     MANATT, PHELPS & PHILLIPS, LLP                         PUBLIC COUNSEL
13   John F. Libby, SBN 128207                              Mark Rosenbaum, SBN 59940
     John W. McGuinness, SBN 277322                         610 South Ardmore Avenue
14   Emil Petrossian, SBN 264222                            Los Angeles, California 90005
     Andrew Case (pro hac vice)                             Telephone: (213) 385-2977
15   Ana Guardado, SBN 286732                               Facsimile: (213) 385-9089
     11355 West Olympic Boulevard
16   Los Angeles, California 90064                          CITY OF SAN JOSE
     Telephone: (310) 312-4000                              Richard Doyle, City Attorney
17   Facsimile: (310) 312-4224                              Nora Frimann, Assistant City Attorney,
                                                            SBN 93249
18   LAWYERS’ COMMITTEE FOR CIVIL                           Office of the City Attorney
     RIGHTS UNDER LAW                                       200 East Santa Clara Street, 16th Floor
19   Kristen Clarke (pro hac vice)                          San José, California 95113-1905
     Jon M. Greenbaum, SBN 166733                           Telephone Number: (408) 535-1900
20   Ezra D. Rosenberg (pro hac vice)                       Facsimile Number: (408) 998-3131
     Dorian L. Spence (pro hac vice)                        E-Mail: cao.main@sanjoseca.gov
21   1401 New York Avenue NW, Suite 400
     Washington, DC 20005                                   Attorneys for Plaintiffs City of San Jose and
22   Telephone: (202) 662-8600                              Black Alliance for Just Immigration
     Facsimile: (202) 783-0857
23

24

25

26

27

28
                                                      2
                                      Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 4 of 98



 1   Charles L. Coleman III, SBN 65496                    Barbara J. Parker
     David I. Holtzman, SBN 299287                        City Attorney for the City of Oakland
 2   HOLLAND & KNIGHT LLP                                 Maria Bee
     50 California Street, 28th Floor                     Chief Assistant City Attorney
 3   San Francisco, CA 94111                              Erin Bernstein, SBN 231539
     Telephone: (415) 743-6970                            Supervising Deputy City Attorney
 4   Fax: (415) 743-6910                                  Malia McPherson, SBN 313918
     Email: charles.coleman@hklaw.com                     Deputy City Attorney
 5                                                        City Hall, 6th Floor
     Mike Feuer                                           1 Frank Ogawa Plaza
 6   City Attorney for the City of Los Angeles            Oakland, California 94612
     Valerie Flores, SBN 138572                           Telephone: (510) 238-3601
 7   Managing Senior Assistant City Attorney              Fax: (510) 238-6500
     200 North Main Street, 7th Floor, MS 140             Email: ebernstein@oaklandcityattorney.org
 8   Los Angeles, CA 90012
     Telephone: (213) 978-8130                            John Luebberke, SBN 164893
 9   Fax: (213) 978-8222                                  City Attorney for the City of Stockton
     Email: Valerie.Flores@lacity.org                     425 N. El Dorado Street, 2nd Floor
10                                                        Stockton, CA 95202
     Harvey Levine, SBN 61880                             Telephone: (209) 937-8333
11   City Attorney for the City of Fremont                Fax: (209) 937-8898
     3300 Capitol Ave.                                    Email: John.Luebberke@stocktonca.gov
12   Fremont, CA 94538
     Telephone: (510) 284-4030                            Sue Ann Salmon Evans, SBN 151562
13   Fax: (510) 284-4031                                  SEvans@DWKesq.com
     Email: hlevine@fremont.gov                           Keith A. Yeomans, SBN 245600
14                                                        KYeomans@DKWesq.com
     Charles Parkin, SBN 159162                           DANNIS WOLIVER KELLEY
15   City Attorney for the City of Long Beach             115 Pine Avenue, Suite 500
     Michael K. Mais, SBN 90444                           Long Beach, CA 90802
16   Assistant City Attorney                              Telephone: 562.366.8500
     333 W. Ocean Blvd., 11th Floor                       Fax: 562.366.8505
17   Long Beach CA, 90802                                 Attorneys for Plaintiff-Intervenor
     Telephone: (562) 570-2200                            Los Angeles Unified School District
18   Fax: (562) 436-1579
     Email: Michael.Mais@longbeach.gov
19
20

21

22

23

24

25

26

27

28
                                                     3
                                       Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 5 of 98



 1   I.     QUALIFICATIONS

 2        1.     I was retained in this litigation to provide analyses of the impacts of the inclusion of a

 3   question on citizenship status on the 2020 Census questionnaire on the distribution of particular

 4   types of federal domestic assistance funds to certain states.

 5        2.     I am a research professor in the George Washington Institute of Public Policy

 6   (GWIPP) at The George Washington University in Washington, D.C. My research aims to

 7   support U.S. national economic development and competitiveness. A substantial component of

 8   my work concerns the roles and functioning of the federal statistical system, including the U. S.

 9   decennial census and the datasets produced using its outputs.

10        3.     In 2011, I began my research at GWIPP after six years at the Brookings Institution’s

11   Metropolitan Policy Program and 20 years as a consultant in U.S. regional economic development

12   and public policy. As a fellow at Brookings, I was responsible for encouraging a strong, welló

13   functioning federal statistical system that met the data needs of public and private stakeholders.

14   To that end, I was instrumental in ensuring the commencement and continued existence of the

15   American Community Survey (ACS).

16        4.     Throughout my career as an economic development consultant, I prepared strategic

17   analyses and plans that relied heavily on federal demographic and economic statistics. I currently

18   conduct the research project “Counting for Dollars 2020: The Role of the Decennial Census in the

19   Geographic Distribution of Federal Funds.” Project reports already published include Report #1:

20   Initial Analysis: 16 Large CensusóGuided Financial Assistance Programs (August 2017), which

21   has been marked as Exhibit PTX-774; Report #2: Estimating Fiscal Costs of a Census

22   Undercount to States (March 2018), which has been marked as Exhibit PTX-775; Report #3:

23   CensusóGuided Financial Assistance to Rural America (December 2018); Report #4: Censusó

24   Derived Datasets Used to Distribute Federal Funds (December 2018). In addition, the following

25   reports will be published in 2019: Report #5: 55 Large CensusóGuided Federal Spending

26   Programs; and Report #6: A Comprehensive List of Federal Programs that Geographically

27   Allocate Spending Based on Decennial Census Data.

28
                                                       4
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 6 of 98



 1        5.     While at Brookings and prior to the 2010 Census, I published a Counting for Dollars

 2   study that identified censusóguided federal financial assistance programs and calculated fiscal

 3   year (FY) 2008 funding flows by program to states, metro areas, and counties, although with a

 4   substantially smaller level of effort than my current project. A copy of this study has been

 5   marked as PTX-776.

 6        6.     I received a Ph.D. in Economic Development and Public Policy and a Master of City

 7   Planning from the Massachusetts Institute of Technology and a Bachelor of Science in Economics

 8   from the Wharton School, University of Pennsylvania.

 9        7.     I am a member of several federal advisory committees—the U.S. Bureau of Labor
10   Statistics (BLS) Data Users Advisory Committee (of which I am former chair), the Bureau of

11   Economic Analysis (BEA) Advisory Committee, and the Workforce Information Advisory

12   Council, which is part of the Department of Labor. I recently completed a two-year term as a

13   member of the Commerce Department’s National Advisory Council on Innovation and

14   Entrepreneurship. I am a member of the Statistics Committee of the National Association for

15   Business Economics (NABE), which meets three times yearly with the directors of the U.S.

16   Census Bureau, BEA, and BLS. I provide staff assistance to the Economic Statistics Committee

17   of the American Economic Association, the nation’s professional association of economists. I am

18   a member and former president and board member of the Association of Public Data Users, as

19   well as a member of the Industry Studies Association, for which I manage the Innovation and
20   Entrepreneurship track at its annual conference. I have attached a copy of my expert report, which

21   has been marked as Exhibit PTX-772, and my curriculum vitae, which has been marked as

22   Exhibit PTX-773 as Exhibits A and B, respectively, to this declaration.

23        8.     Based on my experience, training, knowledge, and education, I believe I am well-

24   qualified to offer expert opinions on how decennial census results affect the geographic

25   distribution of funding by several types of federal domestic financial assistance programs.

26        9.     Attached as Exhibit C to this declaration is a list of documents and publications on

27   which I relied in forming my expert opinions. These publications and documents listed in Exhibit

28
                                                       5
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 7 of 98



 1   C (including, but not limited to, those sources cited in this declaration) are of the kind that experts

 2   in this field would reasonably rely on when forming expert opinions of this nature.

 3   II.   SUMMARY OF OPINIONS
 4         10.   Federal domestic financial assistance—in the form of direct payments to individuals,

 5   grants, loans, and guaranteed and insured loans—funds a substantial portion of the American

 6   economy and its system of federalism. A significant portion of federal domestic financial

 7   assistance is distributed on the basis of statistics derived from the decennial census. I am aware of

 8   at least 320 federal domestic assistance programs that used censusóderived data to distribute about

 9   $900 billion in FY2016. The two most important uses of censusóderived data to guide federal
10   assistance program funds distribution are for determining program eligibility and for

11   geographically allocating funding through formulas, the latter of which is the subject of my

12   testimony here.

13         11.   From this list of 320 programs, I have identified 24 large federal financial assistance

14   programs with geographic allocation formulas that rely in whole or part on censusóderived data.

15   Attached as Exhibit D to this declaration is a chart I created listing out these programs along with

16   some relevant details, which has been marked as Exhibit PTX-245. Of these programs, six use the

17   Federal Medical Assistance Percentage (FMAP) reimbursement formula, and the remaining 18

18   rely in whole or part on state share of a U.S. population total (“state-share programs”).

19         12.   Geographic allocation formulas are particularly sensitive to inaccuracies in censusó
20   derived data. The censusóderived datasets that are particularly important for determining the

21   geographic allocation of funds by formula are the Census Bureau’s Population Estimates and

22   American Community Survey (ACS). There is a strong, direct relationship between the accuracy

23   of the decennial census and the reliability of both the Population Estimates and the ACS such that

24   decennial census data is an essential determinant of the accuracy and reliability of both.

25         13.   A differential undercount among diverse population groups in the 2020 Census would

26   affect each succeeding year’s Population Estimates for the following decade because the 2020

27   count serves as the base of these Population Estimates. Moreover, such a 2020 Census undercount

28   would negatively affect each year’s ACS data. As the ACS methodology handbook makes clear,
                                                        6
                                          Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 8 of 98



 1   the ACS relies on the decennial census for its sampling frame and sample design, its approaches

 2   to imputation, the statistical weights given to individual responses, and the measurement of

 3   variance. As a result, the accuracy of ACS estimates of the percentage distribution of various

 4   population characteristics at every level of geography is a function of the reliability of the

 5   decennial census. Further, as Population Estimates provide the controls by which ACS

 6   percentages are transformed into population counts by characteristics, again at every level of

 7   geography, a decennial census undercount would lead to inaccurate ACS population estimates.

 8   Also, as the ACS informs the net international migration estimate for the Population Estimates, an

 9   undercount would result in an undercount of that component of population change.
10        14.    Using three of these 24 programs as examples, I have performed calculations using a

11   series of two assumptions of different rates of undercounts of noncitizens due to the citizenship

12   question and applied to 2020 population projections by state. It is my understanding that each of

13   these two scenarios are in comparison to a baseline case in which the citizenship question has no

14   differential effect on these groups. Each of the undercount scenarios would produce a differential

15   undercount—that is, the extent of the undercount (as measured by percentage of the population

16   missed) would vary greatly across states, reflecting the relative presence of noncitizens in the

17   respective state populations.

18        15.    I understand that these projections were prepared by Dr. Bernard Fraga, and I express

19   no opinion about these undercount assumptions or population projections provided to me. Rather,
20   I use these projections to demonstrate the nature and comparative magnitude of impacts of

21   funding loss for one year to particular states if these undercount scenarios are realized in the 2020

22   Census. Each of my illustrations assumes that Dr. Fraga’s scenarios were realized in the 2010

23   Census and, on that basis, estimates the impacts on program funding by state in FY2016.

24        16.    Based on this analysis and my understanding of relevant funding formulas and

25   census-derived datasets, it is my opinion, held to a strong degree of professional certainty, that if

26   either of the undercount scenarios provided to me is realized in the 2020 Census, this would result

27   in a shift in relative state population shares and a comparable shift in funding allocations. Under

28
                                                        7
                                          Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 9 of 98



 1   this scenarios, states with an undercount rate greater than the U.S. undercount rate would lose

 2   share and states with an undercount rate greater than the U.S. figure would gain share.

 3        17.    With respect to the 18 state-share programs I have identified as census-sensitive, and

 4   as will be demonstrated using three example programs later in my testimony, those states with an

 5   undercount rate greater than that for the U.S. as whole would lose share, and thus funding,

 6   relative to their actual population. Specifically, because several states—including California, New

 7   York, Texas, Florida, New Jersey, Nevada, and Hawaii—have high relative percentages of nonó

 8   citizens, these states would lose population share while many other states would gain share.

 9        18.    In sum, it is my opinion, held to a strong degree of professional certainty, that for
10   programs with allocation formulas based on a state’s population relative to the nation, and under

11   the assumption that allocation formulas and funding levels remain similar, a differential decennial

12   census undercount of nonócitizens would lead to measurable fiscal losses for those states with

13   percentages of non-citizens above the nationwide average.

14        19.    Moreover, if in the future current allocation formulas and funding levels change, as

15   long as the allocation formulas retain a degree of state-share-based calculation, a differential

16   decennial undercount would cause the same states previously identified to lose money from the

17   same programs, although in different amounts.

18        20.    Similarly, a change in the degree of differential undercount would only affect the

19   magnitude of the losses to the states identified above, not the existence of such losses. Even a
20   0.5 percent differential undercount, for example, would cause losses in state-share programs to

21   California, New York, Texas, Florida, New Jersey, Nevada, and Hawaii.

22   III. FEDERAL DOMESTIC FINANCIAL ASSISTANCE PROGRAMS GUIDED BY DATA
          DERIVED FROM THE DECENNIAL CENSUS
23

24        21.    Domestic assistance programs provide financial assistance and nonófinancial

25   assistance to nonófederal entities within the U.S.—such as individuals, state and local

26   governments, companies and nonprofits—in order to fulfill a public purpose.

27        22.    In FY2017, the federal government provided approximately $4.77 trillion in direct

28   domestic financial assistance programs, an amount equal to 24.9 percent of gross domestic
                                                       8
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 10 of 98



 1   product. Of that total, approximately $2.36 trillion were direct payments to individuals, and

 2   $674.7 billion were grants, primarily to state and local governments.

 3         23.     Congress recognizes that the appropriate, equitable distribution of certain forms of

 4   financial assistance should be guided by demographic and economic data at various levels of

 5   geography. As a consequence, it has directed that a substantial portion of federal financial

 6   assistance to state and local governments, households, businesses, and nonprofit organizations be

 7   guided by statistics derived from the decennial census.

 8         24.     Since 1790, Congress has used the data from the decennial census to guide the design

 9   and implementation of public policies and programs. However, as the decennial census is carried
10   out once a decade and collects data on a small number of demographic characteristics, Congress

11   also recognizes that the decennial numbers, on their own, are inadequate to guide the fair,

12   equitable distribution of federal financial assistance. As a result, Congress has authorized a series

13   of more current and more broadly descriptive datasets derived from the decennial census. I refer

14   to these as “censusóderived datasets.”

15         25.     I have identified 32 censusóderived datasets used by the federal government to

16   geographically distribute financial assistance1 as shown in Exhibit E to this declaration, a

17   schematic I created to demonstrate the relationship of these datasets, and which has been marked

18   as Exhibit PTX-246. Six datasets are considered foundational (i.e., they are derived directly on

19   census data, in whole or in part), with the remaining 26 datasets extensions of these.
20         26.     Only one foundational dataset, the Census Bureau’s UrbanóRural Classification of

21   every census tract based on decennial census population density, relies solely on decennial

22   numbers. This classification serves as the foundation for all other federal geographic

23   classifications used to distribute federal financial assistance.

24         27.     Two other foundational datasets are “augmented” in that they annually update

25   variables collected in the decennial census. More specifically, the Census Bureau constructs

26            1
                 Since I submitted my expert report in this case, I have identified an additional 20 census-derived datasets,
     for a total of 52 (eight foundational and 44 extensions). I published these findings on December 21, 2018 in
27   “Census-derived Datasets Used to Distribute Federal Funds,” available at
     https://gwipp.gwu.edu/sites/g/files/zaxdzs2181/f/downloads/Counting%20for%20Dollars%20%234%20Census-
28   derived%20Datasets.pdf.
                                                                 9
                                                Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 11 of 98



 1   annual Population Estimates and Housing Estimates by augmenting decennial population and

 2   housing numbers with more recent data, primarily from vital statistics and tax records. For

 3   example, the Census Bureau annually updates Population Estimates by taking the previous year’s

 4   numbers (starting with the decennial year) and adding births, subtracting deaths, and estimating

 5   net domestic and international migration.

 6        28.    The Population Estimates databases are frequently used directly to determine funds

 7   distribution according to each state’s share of the most recent U.S. population total. They also

 8   enable the creation of economic indicators that allow geographic areas to be compared regardless

 9   of size. A good example is state Per Capita Income (PCI), which is determined by dividing state
10   Personal Income by state population (from Population Estimates).

11        29.    Through census-derived household surveys, three foundational datasets collect data

12   on multiple socioeconomic variables such as race, age, poverty, occupation, and housing costs.

13   More specifically, the Census Bureau relies on the decennial census to design and implement the

14   American Community Survey (ACS), the Current Population Survey (CPS), and the Consumer

15   Expenditure Survey (CEX) in five ways:

16               a. Sampling frame: The Census Bureau’s Master Address File (MAF), the

17                   underpinning of the decennial census operation, provides the frame from which a

18                   survey sample is drawn;

19               b. Sample design: The decennial census delineates the primary sampling units from
20                   which samples are to be drawn and the sampling rates by which they are drawn,

21                   as well as guiding sample stratification, that is, the size of subsamples by

22                   characteristics such as race and household composition;

23               c. Imputation: Nonresponses to individual questions are filled in by imputing, or

24                   “borrowing” answers from other households with similar characteristics;

25               d. Weighting: In preparing survey estimates, the weight of each household’s

26                   response is determined in relation to the estimated overall number of households

27                   and the estimated number of residents of similar age, sex, race, and Hispanic

28
                                                       10
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 12 of 98



 1                   origin, as derived from the decennial census through annual population and

 2                   housing estimates; and

 3               e. Variance: To understand the reliability of any survey result, the survey sponsors

 4                   need to produce estimates of variance, or sampling error, which also is based

 5                   annual population and housing estimates.

 6         30.   The six foundational datasets enable the creation of 26 other censusóderived datasets,

 7   in three categories:

 8               a. Geographical classifications (seven datasets): The designation of particular sets of

 9                   geographic units on the basis of some combination of population density (e.g.,
10                   urban/rural), population size, and commuting patterns. Each of the seven

11                   geographic classifications in the extension group use the UrbanóRural

12                   Classification and one or more of the multivariate datasets;

13               b. Standard economic indicators (five datasets): Widelyórecognized measures of

14                   economic conditions such as inflation, personal income, unemployment rate, and

15                   poverty rate that can be used to guide a multitude of assistance programs; and

16               c. Programóspecific indicators (14 datasets): Measures of specific economic

17                   conditions created to administer a particular financial assistance program, for

18                   example, Section 8 housing vouchers and Title I grants to local education

19                   agencies.
20   IV.   ANALYSIS OF IMPACT OF DIFFERENTIAL UNDERCOUNT ON FEDERAL ASSISTANCE
           TO STATES
21

22         31.    Most censusóguided financial assistance programs use censusóderived datasets to
23   differentiate among geographic areas and then, through mechanisms such as eligibility and
24   allocation formulas, distribute funds based on those differentiations.
25         32.    Across the breadth of censusóguided programs, geographic differences in the
26   accuracy of the decennial census will lead to distortions in the distribution of financial assistance.
27   That said, the sensitivity of funds distribution to census mismeasurement is by far the greatest for
28   programs with geographic allocation formulas that rely on censusóderived data. Allocation
                                                        11
                                          Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 13 of 98



 1   formulas reflect a continuum of possible outcomes—place on that continuum is determined by

 2   specific statistics, sometimes calculated to the oneóhundredth or oneóthousandth of a percent

 3   point. Even modest geographic differences in census accuracy can lead to changes in funds

 4   distribution.

 5          33.      In this section, I demonstrate the nature of the fiscal impacts of the inclusion of a

 6   citizenship question on the 2020 Census on the distribution of federal domestic assistance. I do so

 7   by illustrating the effects that different scenarios of undercounts would have on the distribution to

 8   states of funds from three programs with relatively straightforward census-derived allocation

 9   formulas—Supplemental Nutrition Program for Women, Infants, and Children (WIC), Social

10   Services Block Grants (SSBG), and Title I Grants to Local Education Agencies.

11          34.      As I noted before, I have analyzed three such programs with such a purpose as

12   examples, but my opinion that any differential undercount among non-citizens will lead to a loss

13   of funding for state-share programs in certain states—California, New York, Texas, Florida, New

14   Jersey, Nevada, and Hawaii—should hold true for any of the other fifteen state-share programs

15   identified on Exhibit D as well.

16         A.     Methodology

17          35.      My analysis relies on population estimates provided to the plaintiffs by Dr. Fraga

18   regarding the number of residents missed in each state due to the inclusion of a citizenship

19   question on the 2020 Census questionnaire. These estimates include a 2020 baseline population

20   projection that assumes no citizenship question, and an estimate of percent of population

21   undercount in each of two scenarios that assume the citizenship question is included.

22          36.      These scenarios are: (1) 5.8 percent of households with at least one nonócitizen are

23   not counted; and (2) 5.8 percent of households with at least one nonócitizen are not counted

24   initially, but 86.63 percent of these households are ultimately counted successfully through non-

25   response follow-up. I understand the basis for each of these two scenarios is described in Dr.

26   Fraga’s testimony.

27          37.      In each of my three program analyses, the baseline case is the latest available data on

28   funding by state, which is from FY2016. I then calculate the impact on each state of each of the
                                                          12
                                            Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 14 of 98



 1   undercount scenarios as if they occurred in 2010, as actual appropriations are not known for years

 2   subsequent to the 2020 Census. Each of the three programs analyzed rely on state share of a U.S.

 3   population total (for WIC, infants and children ages zero to four at or below 185 percent of

 4   poverty; for SSBG, total population; and for Title I, children ages five to 17 in poverty). For WIC,

 5   SSBG, and Title I, I assumed that each of Dr. Fraga’s scenarios affected each population age

 6   group similarly, without revision.

 7         38.    The estimation methodology for WIC involves sequentially calculating: (1) each

 8   state’s percent share of population under the baseline 2020 scenario and the two undercount

 9   scenarios; (2) each state’s ratio of revised share to baseline share under each scenario; (3) each
10   state’s percent share of children ages zero to four at or below 185 percent of poverty per FY2016

11   guidelines from the U.S. Department of Agriculture Food and Nutrition Services (FNS); (4) each

12   state’s revised percent share of children ages zero to four at or below 185 percent of poverty

13   under each scenario (by multiplying actual share by ratio of revised populations share to baseline

14   populations share); (5) each state’s ratio of revised share of children ages zero to four at or below

15   185 percent of poverty to baseline share under each scenario; (6) each state’s percent share of

16   actual FY2016 grant spending; (7) each state’s percent share of FY2016 grant spending under

17   each scenario (by multiplying actual share by the ratio of revised share of children ages zero to

18   four at or below under 185 percent of poverty in FY2016 to actual share); (8) each state’s grant

19   under each scenario (by multiplying the revised share by the actual total FY2016 spending); and
20   (9) the difference between the actual and revised state grant under each scenario.

21         39.    The estimation methodology for SSBG involves sequentially calculating: (1) each

22   state’s percent share of population under the baseline 2020 scenario and the two undercount

23   scenarios; (2) each state’s ratio of revised share to baseline share under each scenario; (3) each

24   state’s percent share of actual FY2016 grant spending; (4) each state’s percent share of FY2016

25   grant spending under each scenario (by multiplying actual share by the ratio of revised population

26   share to baseline population share); (5) each state’s grant under each scenario (by multiplying the

27   revised share by the actual total FY2016 spending); and (6) the difference between the actual and

28   revised state grant under each scenario.
                                                        13
                                          Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 15 of 98



 1         40.    The estimation methodology for Title I grants involves sequentially calculating:

 2   (1) each state’s percent share of population under the baseline 2020 scenario and the two

 3   undercount scenarios; (2) each state’s ratio of revised share to baseline share under each scenario;

 4   (3) each state’s percent share of children ages º·ª» ¬± 17 in poverty in 2014 (the most recent year

 5   before the start of FY2016); (4) each state’s revised percent share of children ages º·ª» ¬± 17 in

 6   poverty under each scenario (by multiplying actual share by the ratio of revised population share

 7   to baseline population share); (5) each state’s ratio of revised share of children ages five to 17 in

 8   poverty to baseline share under each scenario; (6) each state’s percent share of actual FY2016

 9   grant spending; (7) each state’s percent share of FY2016 grant spending under each scenario (by
10   multiplying actual share by the ration of revised share of children ages five to 17 in poverty in

11   FY2016 to actual share); (8) each state’s grant under each scenario (by multiplying the revised

12   share by the actual total FY2016 spending); and (9) the difference between the actual and revised

13   state grant under each scenario.

14        41.    I created the chart attached as Exhibit F to this declaration and marked as Exhibit

15   PTX-838 as follows: (1) I was provided the names of cities to use for the comparison by counsel

16   for the City of San José and the Los Angeles Unified School District; (2) I used the American

17   FactFinder, a data webtool hosted by the U.S. Census Bureau, to design and download

18   customized spreadsheets showing the total population, the total number of U.S. citizen and non-

19   citizen residents, and the total number of non-white Hispanic residents for each city; (3) for
20   comparison purposes, I also included in the spreadsheet design and download the total number of

21   residents, the total number of U.S. citizen and non-citizen residents, and the total number of non-

22   white Hispanic residents for the State of California and the United States, (4) for each geographic

23   area, I calculated the percentage of all residents who were U.S. citizens, non-citizens, and non-

24   White Hispanics, and (5) for the group of seven California cities and then for the group of ten

25   cities outside of California, I sorted the rows in terms of rank order from the highest percentage to

26   the lowest percentage of non-citizen residents.

27        42.    The data from the 2017 one-year ACS therefore show that the city of City of San José

28   and the City of Los Angeles each has a higher percentage of non-citizen residents (17.2 percent
                                                        14
                                          Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 16 of 98



 1   and 19.4 percent, respectively) than the United States as a whole (6.9 percent) and the state of

 2   California as a whole (13.0 percent).

 3         B.    State-Share Programs
 4               1.    Supplemental Nutrition Program for Women, Infants and Children
                       (WIC)
 5

 6         43.    The objective of WIC is to provide lowóincome pregnant, breastfeeding, and

 7   postpartum women, infants, and children to age five who have been determined to be at

 8   nutritional risk, supplemental nutritious foods, nutrition education, and referrals to health and

 9   social services at no cost. “Lowóincome” is defined as at or below 185 percent of the U.S. Poverty
10   Income Guidelines. State agencies have the option to limit WIC eligibility to U.S. citizens,

11   nationals, and qualified aliens (as defined in the Immigration and Nationality Laws), although I

12   am not aware of any that currently do so. Moreover, even if a state chose to limit WIC eligibility,

13   that state would lose the same proportion of funding, making such a decision irrelevant to my

14   opinions.

15         44.    In 2016, 7.7 million people participated in WIC each month, on average—1.8

16   million women, 1.8 million infants, and 4.0 million children under five. From FY2015 to

17   FY2018, funding for WIC ranged between approximately $6.5 and $6.73 billion.

18         45.    WIC provides funds to each state, which then delivers funds to local agencies. A

19   local agency is eligible to apply to the state agency to deliver locally the services of the WIC
20   Program, provided that: (1) it serves a population of low-income women, infants, and children at

21   nutritional risk; and (2) it is a public or private nonprofit health or human service agency.

22         46.    Two types of WIC grants are provided to each state. The first is for Nutrition

23   Services and Administration (NSA) costs, to cover the costs of running the program and

24   providing assistance services. The second is Supplemental Food. The formula for NSA grants is

25   determined by a per participant formula, adjusted for inflation.

26         47.    Once NSA grants are made, the remaining funds are allocated as Supplement Food

27   grants. They are apportioned by each state’s share of the nationwide number of infants and

28   children ages zero to four who are at or below 185 percent of poverty, which is considered the
                                                       15
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 17 of 98



 1   “fair share target funding level,” as defined at 7 CFR 246.16 (c)(3)(1)(a) and 7 CFR 246.7(c)(3).

 2   FNS regulations indicate that, to the extent funds are available, each state is to receive at least its

 3   prior year grant allocation; if funds continue to be available, each state’s grant is adjusted for

 4   inflation in food costs; and if funds continue to be available, each state receives funds up to its

 5   fair share target funding level.

 6          48.   In the fall of each year, FNS publishes a memo of “StateóLevel Estimates of Infants

 7   and Children [Ages 1ó4] At or Below 185 Percent of Poverty” based on American Community

 8   Survey data from the calendar year two years prior. The ACS in turn is reliant on the decennial

 9   census and the Population Estimates databases, as described earlier. FNS uses the censusóderived
10   Thrifty Food Plan to determine food cost inflation. That inflation is based on the Consumer Price

11   Index (CPI) for specific food items. The food component of the CPI in turn is based on the

12   Consumer Expenditure Survey, which is also dependent on decennial census results.

13          49.   I have included below a table I created that reflects the states that would have been

14   at risk of losing WIC Supplemental Food grant funding in FY2016 under the two citizenship

15   question-induced undercount scenarios. Specifically, California, Texas, New York, New Jersey,

16   Florida, Nevada, Arizona, and Hawaii would lose funds under both scenarios.

17          50.   It is my opinion that if either of the undercount scenarios are realized in the 2020

18   Census and if current program allocation formulas and funding levels remain similar over time,

19   such an undercount would cause many of these same states to lose money from this program in
20   the 2020s at approximately the same order of magnitude as the losses set forth in the table below.

21          ///

22          ///

23          ///

24

25

26

27

28
                                                        16
                                          Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 18 of 98



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12               2.    Social Services Block Grants

13         51.    SSBG are grants provided to each state that the state may use to provide services

14   directed toward one of the following five goals specified in the law: (1) to prevent, reduce, or

15   eliminate dependency; (2) to achieve or maintain selfósufficiency; (3) to prevent neglect, abuse, or

16   exploitation of children and adults; (4) to prevent or reduce inappropriate institutional care; and

17   (5) to secure admission or referral for institutional care when other forms of care are not

18   appropriate. While each jurisdiction determines the services that it will provide, the Department

19   of Health and Human Services has indicated that the most frequent service categories supported
20   include child care, child welfare, disability services, case management services, and adult

21   protective services.

22         52.    In FY2014, about 30 million people received services supported at least partially by

23   SSBG funds. In FY2017, $1.574 billion in SSBG funds were distributed to the 50 states plus the

24   District of Columbia. In FY2018, the amount was $1.579 billion.

25         53.    Funds are allocated based on each state’s share of total population for the 50 states

26   and the District of Columbia, as determined by the Secretary of Health and Human Services on

27   the basis of the most recent data available from the Department of Commerce. Specifically,

28
                                                       17
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 19 of 98



 1   Population Estimates are used to determine each state’s allocation of SSBG funds. The

 2   calculation of Populations Estimates is based on the decennial census and adjusted each year in

 3   part basis on international migration as calculated by the American Community Survey. The ACS

 4   in turn is reliant on the decennial census and Population Estimates as described earlier.

 5         54.    I have included below as a table I created that reflects the states that would have

 6   been at risk of losing Social Services Block Grants funding in FY2016 under the two citizenship

 7   question-induced undercount scenarios. Specifically, California, Texas, New York, Florida, New

 8   Jersey, Nevada, Arizona, Hawaii, Washington, Maryland, Illinois, and Massachusetts would lose

 9   funds under both scenarios.
10         55.    It is my opinion that if either of the undercount scenarios are realized in the 2020

11   Census and if current program allocation formulas and funding levels remain similar over time,

12   such an undercount would cause many of these same states to lose money from this program in

13   the 2020s at approximately the same order of magnitude as the losses set forth in the table below.

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       18
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 20 of 98



 1               3.    Title I Grants to Local Education Agencies

 2         56.    Title I Grants are intended to help local educational agencies (LEAs) improve

 3   teaching and learning in high-poverty schools in particular for children failing, or most atórisk of

 4   failing, to meet challenging state academic standards.

 5         57.    The Title I program serves approximately 25 million students in more than 80

 6   percent of school districts and nearly 60 percent of public schools. Total Title I funding ranged

 7   from approximately $14.41 billion in FY2015 to $15.43 billion in FY2018.

 8         58.    Title I, Part A funds are allocated through four separate formulas. All four formulas

 9   are based on a “formula child count,” the number of children ages five to 17 from lowóincome

10   families in each LEA. Other children counted for allocation purposes include children in families

11   above the poverty line receiving Temporary Assistance for Needy Families, children in foster

12   homes, and children in local institutions for neglected and delinquent children. Ninetyóseven

13   percent of the children calculated are from lowóincome families, with the remaining three percent

14   from the other categories. Eligible LEAs receive funding based one or more of the formulas, but

15   the final outcome of the FederalóState allocation process is a single Title I, Part A award to each

16   qualifying LEA.

17         59.    Three formulas are based primarily on the “formula child count” weighted by State

18   perópupil expenditures for education: (1) Basic Grants are awarded to school districts with at least

19   ten formula children who make up more than two percent of their schoolóage population; (2)

20   Concentration Grants provide additional funds to LEAs in which the number of formula children

21   exceeds 6,500 or 15 percent of the total schoolóage population; and (3) Targeted Grants weight

22   child counts to make higher payments to school districts with high numbers or percentages of

23   formula children, such that an LEA must have at least ten formula children counted for Basic

24   Grant purposes, and the count of formula children must equal at least five percent of the school

25   age population.

26         60.    The formula for Education Finance Incentive Grants (EFIG) also relies on the

27   formula child count and then uses stateólevel “equity” and “effort” factors to make allocations to

28   States that are intended to encourage States to spend more on education and to improve the equity
                                                       19
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 21 of 98



 1   of State funding systems. Once State allocations are determined, subóallocations to the LEA level

 2   are based on a modified version of the Targeted Grants formula.

 3           61.   In FY2018, the distribution of total funding by formula was 41.7 percent to Basic

 4   Grants, 8.8 percent to Concentration Grants, 24.8 percent to Targeted Grants, and 24.8 percent to

 5   EFIG.

 6           62.   In determining allocations under each of the four formulas, the statute requires the

 7   use of annually updated Census Bureau estimates of the number of children from lowóincome

 8   families in each LEA. There is roughly a twoóyear lag between the income year used for LEA

 9   poverty estimates and the fiscal year in which those estimates are used to make Title I allocations.
10           63.   The Census Bureau annually prepares the Small Area Income and Poverty Estimates

11   (SAIPE) for use in the allocation of Title I grants to LEAs. SAIPE makes estimates at the levels

12   of state, county, and school district. Censusóderived data sources for the estimation process

13   include Population Estimates, the American Community Survey, and Personal Income (which in

14   turn is based in part on the ACS). The ACS in turn is reliant on the decennial census and

15   Population Estimates, as described earlier.

16           64.   I have included below a table I created that reflects the states that would have been

17   at risk of losing Title I funding in FY2016 under the two citizenship question-induced undercount

18   scenarios. Specifically, California, Texas, New York, Florida, New Jersey, Nevada, Arizona,

19   Hawaii, Washington, Maryland, Illinois, and Massachusetts would lose funds under both
20   scenarios.

21           ///

22           ///

23           ///

24

25

26

27

28
                                                       20
                                         Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 22 of 98



 1          65.     It is my opinion that if either of the undercount scenarios are realized in the 2020

 2   Census and if current program allocation formulas and funding levels remain similar over time,

 3   such an undercount would cause many of these same states to lose money from this program in

 4   the 2020s at approximately the same order of magnitude as the losses set forth in the table below.

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17          66.     Within any state that would lose Title I funds under the above scenario, any

18   individual school district with a percentage of non-citizens higher than the percentage for the state

19   as a whole would have a further decrease in funding when the funding received by the state is

20   distributed to the local education agencies within that state. While a point-estimate decrease

21   cannot be calculated without estimating the projected undercount due to the inclusion of the

22   citizenship question for each school district receiving funds, I conclude with a high degree of

23   professional certainty that under any of the undercount scenarios presented by Dr. Fraga, the Los

24   Angeles Unified School District (LAUSD) would receive less Title I funding than it would in the

25   absence of a citizenship status question.2

26

27
     2
       According to 2017 ACS 1-year estimates, 19.6 percent of the population of the LAUSD are non-citizens, compared
28   to 13.0 percent for the state of California and 6.9 percent for the United States.
                                                                 21
                                             Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 23 of 98



 1   V.    OBSERVATIONS REGARDING THE IMPACT OF DIFFERENTIAL UNDERCOUNT ON
           FEDERAL ASSISTANCE TO SUBSTATE AREAS OF CALIFORNIA
 2
           A. WORKFORCE INNOVATION AND OPPORTUNITY ACT
 3

 4          67.     Grants authorized by the Workforce Innovation and Opportunity Act (WIOA) are

 5   distributed to local workforce development areas through the Dislocated Workers program

 6   (Catalog of Federal Domestic Assistance (CFDA) #17.278, 29 U.S.C. § 3173(b)(2)(B)), the Adult

 7   Activities program (CFDA #17.258, 29 U.S.C. § 3173(b)(2)(A)), and the Youth Activities

 8   program (CFDA #17.259, 29 U.S.C. § 3163). Under each of these programs, funds are distributed

 9   first to states and then are distributed to local workforce development areas according to intrastate

10   allocation formulas prescribed by federal law.3

11          68.     I can state with a high degree of professional certainty that California’s state WIOA

12   funding would be lower under each of the scenarios set forth by Dr. Fraga.

13          69.     Further, if the undercount scenarios identified by Dr. Fraga are realized, local

14   workforce development areas within the state of California that have a percentage of non-citizen

15   residents higher than the state average would receive a smaller share of a smaller California total,

16   per under the federally-mandated intrastate allocation formula.4

17          70.     The City of San José is located within a local workforce development area that also

18   includes seven smaller cities (Campbell, Morgan Hill, Los Altos Hills, Gilroy, Los Gatos,

19   Saratoga, and Monte Sereno) and the unincorporated area of Santa Clara County. According to

20   the Census Bureau, San José accounted for 76.1 percent of the local workforce development

21   area’s population in 2017. As one consequence of the dominant place of San Jose in the local

22   workforce development area, the administrative entity that receives and spends WIOA funds for

23   the local workforce development area—called “work2future” —is operated by the City of San

24   José Office of Economic Development on behalf of larger area. According to the 1-year 2017

25   3
       State and substate allocation formulas for the three WIOA programs are described in “Training and Employment
     Guidance Letter No. 16-17” (May 21, 2018) published by the U.S. Employment and Training Administration at
26   https://wdr.doleta.gov/directives/corr_doc.cfm?DOCN=3332.
     4
       The list of local workforce development areas in California is available at
27   https://www.edd.ca.gov/jobs_and_training/Local_Area_Listing.htm. A cross-reference of county by local workforce
     development area is available at https://www.edd.ca.gov/jobs_and_training/Local_Area_Listing_by_County.htm
28
                                                           22
                                             Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 24 of 98



 1   ACS, 15.9 percent of the population across San José and the six largest secondary cities are non-

 2   citizens.5 As these seven cities account for 93.4 percent of the local workforce development

 3   area’s population, and as their estimated percentage of non-citizens is 2.9 percentage points above

 4   the California state average of 13.0 percent, I can conclude with a reasonable degree of

 5   professional certainty that the local workforce development entity operated by the City of San

 6   José would receive a decrease in WIOA funding under any of the undercount scenarios presented

 7   by Dr. Fraga.

 8           B. COMMUNITY DEVELOPMENT BLOCK GRANT ENTITLEMENT PROGRAM

 9           71.     Under the Community Development Block Grant (CDBG) Entitlement Program
10   (CFDA #14.218), the U.S. Department of Housing and Urban Development (HUD) provides

11   funds to eligible “entitlement communities.”6 Each entitlement community receives funds from

12   HUD according to a set of formulas prescribed in law and that includes data on population,

13   poverty rates, and housing conditions. These data are derived from the ACS.

14           72.     If Dr. Fraga’s undercount scenarios due to the inclusion of a citizenship status

15   question are realized, entitlement communities with a higher percentage of non-citizen residents

16   relative to the percentage of non-citizen residents in entitlement communities nationwide will

17   receive less funding under the CDBG Entitlement program than under the base scenario (absence

18   of a citizenship question).

19           73.     Based on the high percentage of non-citizen residents in San José relative to other
20   relevant geographies, I conclude with a reasonable degree of professional certainty that it would

21   receive a decrease in CDBG entitlement funding under any of the undercount scenarios presented

22   by Dr. Fraga.7

23   5
       The ACS does not provide 1-year estimates for Monte Sereno (population 3,578 in 2017, according to the U.S.
     Census Bureau’s Population Estimates) and the unincorporated part of Santa Clara County (population 85,772 in
24   2017).
     6
       Per Title 42, Chapter 69 of the U.S. Code, entitlement communities include principal (central) cities of metropolitan
25   areas, other metropolitan-based cities (satellite) with populations of 50,000 persons or more, and statutorily defined
     urban counties whose populations may range from 100,000 to 200,000 persons. In FY2018, California has 184
26   entitlement communities, according to HUD at https://www.hudexchange.info/grantees/allocations-awards/.
     7
       The 1-year 2017 ACS estimates that 17.2 percent of San José residents are non-citizens, in comparison to figures of
27   7.7 percent for all metropolitan areas in the U.S., 8.1 percent for all urban counties in the U.S., and 10.2 percent for
     all principal cities in U.S. metropolitan areas, per tables created using data.census.gov. While the data website does
28
                                                               23
                                                Trial Declaration of Dr. Andrew Reamer 3 (3:18-cv-01865; 3:18-cv-02779)
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 25 of 98
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 26 of 98




                 EXHIBIT
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 27 of 98



                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE NORTHERN DISTRICT OF CALIFORNIA


STATE OF CALIFORNIA, by and through                 Case No. 3:18-cv-01865
Attorney General Xavier Becerra,

              Plaintiff,

       v.

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S. Department
of Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official                                   ÐÌÈóééî
capacity as Acting Director of the U.S.
Census Bureau; U.S. Census Bureau; DOES
1-100,

              Defendants.

CITY OF SAN JOSE, a municipal corporation;          Case No. 5:18-cv-02279
and BLACK ALLIANCE FOR JUST
IMMIGRATION, a California Non-Profit
Corporation,
             Plaintiffs,
      vs.

WILBUR L. ROSS, JR., in his official capacity
as Secretary of the U.S. Department of
Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official
capacity as Acting Director of the U.S. Census
Bureau; U.S. CENSUS BUREAU,
Defendants.



               RULE 26(A)(2)(B) EXPERT REPORT AND DECLARATION
                             OF ANDREW REAMER, PhD




                                  PTX-772 1 of 47
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 28 of 98




                                   Table of Contents
1. Introduction
   A. Qualifications
   B. Compensation
   C. Summary of Opinions

2. Background: Federal Domestic Assistance Programs Guided by Data Derived from the
   Decennial Census
   A. The System of Federal Domestic Assistance
   B. The Role of Census-derived Datasets in Guiding the Distribution of Federal Domestic
      Assistance

3. Background: Federal Assistance Programs Analyzed
   A. Introduction – Focus on Federal Programs Guided by Census-derived Allocation
      Formulas
   B. Title I Grants to Local Education Agencies
   C. Supplemental Nutrition Program for Women, Infants, and Children (WIC)
   D. Social Services Block Grants

4. Estimated Impact of the Inclusion of a Citizenship Question on the Geographic
   Distribution of Federal Domestic Assistance
   A. Methodology
   B. Estimated Impacts of an Undercount on the Geographic Distribution of Funds from
       Individual Domestic Assistance Programs
       i.     Title I Grants to Local Education Agencies
       ii.    Supplemental Nutrition Program for Women, Infants, and Children (WIC)
       iii.   Social Services Block Grants

5. Conclusion

Appendix




                                        PTX-772 2 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 29 of 98




1. Introduction
I have been retained by the New York State Office of the Attorney General (regarding Case
1:18-cv-02921-JMF in the Southern District of New York), the American Civil Liberties Union and
Arnold & Porter (regarding Case 1:18-cv-05025 in the Southern District of New York), the State
of California (regarding Case 3:18-cv-01865 in the Northern District of California), and the City
of San Jose and the Black Alliance for Just Immigration (regarding Case 5:18-cv-02279 in the
Northern District of California) to provide analyses of the impact of the inclusion of a question
on citizenship status on the 2020 Census questionnaire on the distribution of particular federal
domestic assistance funds to certain states, counties, and communities.

A. Qualifications
I am a research professor in the George Washington Institute of Public Policy (GWIPP) at the
George Washington University in Washington, D.C. GWIPP research faculty focus on various
aspects of the public policies of the federal, state, and local governments. GWIPP research is
funded through grants and contracts from the federal government, philanthropies, and
nonprofit research organizations.

My research aims to support U.S. national economic development and competitiveness. A
substantial component of my work concerns the roles and functioning of the federal statistical
system.

I am a member of several federal advisory committees—the U.S. Bureau of Labor Statistics
(BLS) Data Users Advisory Committee (of which I am former chair), the BEA Advisory
Committee, the National Advisory Council on Innovation and Entrepreneurship, and the
Workforce Information Advisory Council.

I also am a member of the Statistics Committee of the National Association for Business
Economics (NABE). The NABE Statistics Committee meets three times yearly with the directors
of the U.S. Census Bureau, BEA, and BLS. I am helping to organize NABE’s second annual Tech
Economics Conference in San Francisco in October 2018, titled “Economics in the Age of
Algorithms, Experiments, and A.I.”

I am an active member and former president and board member of the Association of Public
Data Users. I also am an active member of the Industry Studies Association and recently
organized the Innovation and Entrepreneurship track of its annual conference in Seattle, WA.

I began my research at GWIPP in 2011, after six years at the Brookings Institution’s
Metropolitan Policy Program and 20 years as a consultant in U.S. regional economic
development and public policy.

As a Fellow at Brookings, I was responsible for encouraging a strong, well-functioning federal
statistical system that met the data needs of public and private stakeholders. To that end, I was
instrumental in ensuring the commencement and continued existence of the American
Community Survey (ACS). Throughout my career as an economic development consultant, I



                                                                                                 2
                                          PTX-772 3 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 30 of 98



prepared strategic analyses and plans that relied heavily on federal demographic and economic
statistics.

I received a Ph.D. in Economic Development and Public Policy and a Master of City Planning
from the Massachusetts Institute of Technology and a Bachelor of Science in Economics from
the Wharton School, University of Pennsylvania.

I currently conduct the research project “Counting for Dollars 2020: The Role of the Decennial
Census in the Geographic Distribution of Federal Funds.” Project reports published or
forthcoming in 2018 include:

        Report #1: Initial Analysis: 16 Large Census-guided Financial Assistance Programs
        (August 2017) 1
        Report: #2 Estimating Fiscal Costs of a Census Undercount to States (March 2018)
        Report #3: Census-guided Financial Assistance to Rural America (forthcoming)
        Report #4: Census-derived Datasets Used to Distribute Federal Funds (forthcoming)
        Report #5: 50 Large Census-guided Financial Assistance Programs (forthcoming)
        Report #6: Federal Programs that Geographically Allocate Financial Assistance Based
        on Decennial Census Data (forthcoming)

While at the Brookings Institution, prior to the 2010 Census I published a Counting for Dollars
study that identified census-guided federal financial assistance programs and calculated FY2008
funding flows by program to states, metro areas, and counties, although with a substantially
smaller level of effort than my current project. 2 A full resume and list of publications is
attached as an exhibit to this report.

B. Compensation
I am being compensated at the rate of $300 per hour.

C. Summary Opinions

Federal domestic financial assistance—in the form of direct payments to individuals, grants,
loans, and guaranteed and insured loans—funds a substantial portion of the American
economy and its system of federalism. In Fiscal Year (FY) 2017, the federal government
provided $4.8 trillion through domestic financial assistance programs, an amount equal to 24.9
percent of Gross Domestic Product (GDP). About 30 percent of state government budgets are
funded through the federal government.



1
  Reports #1 and #2 available at https://gwipp.gwu.edu/counting-dollars-2020-role-decennial-census-geographic-
distribution-federal-funds.
2
  Andrew Reamer and Rachel Carpenter, “Counting for Dollars: The Role of the Decennial Census in the Distribution
of Federal Funds,” The Brookings Institution, March 9, 2010. Available at
https://www.brookings.edu/research/counting-for-dollars-the-role-of-the-decennial-census-in-the-distribution-of-
federal-funds/



                                                                                                               3
                                                 PTX-772 4 of 47
           Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 31 of 98



A significant portion of federal domestic financial assistance is distributed on the basis of
statistics derived from the Decennial Census. I have identified about 320 federal domestic
assistance programs that use census-derived data to distribute about $900 billion in FY2016.

The two most important uses of Census-derived data to guide the distribution of federal
assistance program funds: setting numerical eligibility criteria and geographically allocating
funding through formulas.

The federal government uses 32 census-derived datasets to geographically distribute financial
assistance. As the Decennial Census is carried out once a decade and collects data on a small
number of demographic characteristics (such as household size and relationships, housing
tenure, sex, age, race, ethnicity), Congress also recognizes that the decennial numbers, on their
own, are not appropriate to guide the fair, equitable distribution of federal financial assistance.
As a result, Congress has authorized a series of more current and more broadly descriptive
datasets that are nonetheless derived from the Decennial Census.

Geographic allocation formulas are particularly sensitive to inaccuracies in census-derived
data.

Per the table in the Appendix, I have identified 24 large federal financial assistance programs
with geographic allocation formulas that rely in whole or part on census-derived data.

The census-derived datasets that are particularly important for determining the geographic
allocation of funds by formula are the Census Bureau’s Population Estimates and American
Community Survey (ACS). There is a strong, direct relationship between the accuracy of the
Decennial Census and the reliability of both the Population Estimates and the ACS.

As further described in Section 2(B), a 2020 Census differential undercount would affect each
succeeding year’s Population Estimate largely because the base of the Population Estimate is
the 2020 count. Moreover, a 2020 Census differential undercount would affect each year’s ACS
data both because the Population Estimate provides the control for the ACS and because it
would inaccurately alter the ACS sampling frame, sampling design, imputation, weighting, and
variance. Further, as the ACS informs the net international migration estimate for the
Population Estimates, an undercount would result in an undercount of that component of
population change.

To measure the impact of a Decennial Census undercount on geographic formula allocations,
I have, in Section 4, applied projected 2020 Census undercounts by state (as provided me by
counsel for the plaintiffs and prepared by Prof. Bernard Fraga) to three example federal
assistance programs— Title I Grants to Local Education Agencies, Supplemental Nutrition
Program for Women, Infants, and Children (WIC), and the Social Services Block Grant.3




3
    While I relied on Prof. Fraga’s projections, I did not rely on his report.



                                                                                                 4
                                                        PTX-772 5 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 32 of 98



These three programs rely on state share of a U.S. population total (Title I—children ages 5-17
in poverty, WIC—infants and children ages 1-4 at or below 185 percent of poverty, and SSBG—
total population).

For each of the three programs analyzed, the allocation of funds to each state is a function of
that state’s demographic characteristics relative to the nation as a whole, that is, the state’s
percentage share of a particular U.S. population (total, ages 0-4, ages 5-17).

Each of the undercount scenarios provided me by counsel would produce a differential
undercount. That is, the extent of the undercount (as measured by percentage of the
population missed) would vary greatly across states, reflecting the relative presence of non-
citizens in the respective state populations.

In Section 4(D), I show that these undercount scenarios, had they occurred in previous years,
would have caused several states to lose federal funds under the five funding programs.
Based on this analysis, it is my opinion to a strong degree of professional certainty that, if any
of the differential undercount scenarios provided to me are realized in the 2020 Census and if
current allocation formulas and funding levels remain similar over time, such a differential
undercount would cause many of these same states to lose money from the same programs
at the same order of magnitude.

Specifically, I find that a differential undercount would result in a change in state population
shares and a parallel change in funding allocations. Those states with an undercount greater
than that for the U.S. as whole would lose share relative to the actual population and those
states with an undercount less than the national average would gain share. Because a few large
states (California, Texas, Florida, New York, and New Jersey in particular) have relatively high
percentages of non-citizens, these states would lose population share while most other states
would gain share. If a differential undercount is present, this dynamic would be realized
regardless of the size of the undercount nationwide, even, for instance, 0.1%.

In sum, it is my opinion, held to a strong degree of professional certainty, that for programs
with allocation formulas based on a state’s population relative to the nation, and assuming
allocation formulas and funding levels remain similar, a differential Decennial Census
undercount would lead to measurable fiscal losses for those states with percentages of non-
citizens above the nationwide average.




                                                                                                 5
                                           PTX-772 6 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 33 of 98




2. Background: Federal Domestic Financial Assistance Programs Guided by Data
Derived from the Decennial Census
A. The System of Federal Domestic Assistance
As of November 2017, U.S. federal departments and agencies offered 2,249 total domestic
assistance programs.4 “Domestic assistance programs” provide either financial assistance (such
as direct payments to individuals, grants, loans, and loan guarantees) and non-financial
assistance (such as counseling) to non-federal entities within the U.S.—such as individuals,
state and local governments, companies and nonprofits—in order to fulfill a public purpose.
Federal domestic assistance is provided in every realm of domestic policy—examples include
health care, education, economic development, transportation, social services, science,
technology, criminal justice, and emergency management. Domestic assistance programs do
not include foreign aid.

The Catalog of Federal Domestic Assistance (CFDA) is the federal government’s compendium of
all domestic assistance programs. The CFDA categorizes each program by type (across 15
categories) and gives it a five-digit CFDA number (such as 10.500) – the first two digits identify
the sponsoring department or independent agency and the last three digits designate the
individual program.5

Of the 15 categories of domestic assistance, six provide direct financial assistance (see box
below). Two are in the form of grants, two are in the form of direct payments, one covers direct
loans, and one covers guaranteed/insured loans.




4
  “Catalog Of Federal Domestic Assistance – CFDA,” Investopedia, available at
https://www.investopedia.com/terms/c/catalog-of-federal-domestic-assistance-cfda.asp
5
  The CFDA states:
        "Assistance" or "benefits" refers to the transfer of money, property, services, or anything of value, the
        principal purpose of which is to accomplish a public purpose of support or stimulation authorized by
        Federal statute. Assistance includes, but is not limited to grants, loans, loan guarantees, scholarships,
        mortgage loans, insurance, and other types of financial assistance, including cooperative agreements;
        property, technical assistance, counseling, statistical, and other expert information; and service activities
        of regulatory agencies. It does not include the provision of conventional public information services. (U.S.
        General Services Administration, 2017 Catalog of Federal Domestic Assistance, October 2017, p. 1)
Until recently, the CFDA was available at www.cfda.gov. The information has been transferred to a new searchable
website, https://beta.sam.gov/.



                                                                                                                    6
                                                   PTX-772 7 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 34 of 98




                       Categories of Direct Federal Domestic Financial Assistance 6
    A. Formula Grants - Allocations of money to States or their subdivisions in accordance with
    distribution formulas prescribed by law or administrative regulation, for activities of a continuing
    nature not confined to a specific project.
    B. Project Grants - The funding, for fixed or known periods, of specific projects. Project grants can
    include fellowships, scholarships, research grants, training grants, traineeships, experimental and
    demonstration grants, evaluation grants, planning grants, technical assistance grants, survey
    grants, and construction grants.
    C. Direct Payments for Specified Use - Financial assistance from the Federal government provided
    directly to individuals, private firms, and other private institutions to encourage or subsidize a
    particular activity by conditioning the receipt of the assistance on a particular performance by the
    recipient. This does not include solicited contracts for the procurement of goods and services for
    the Federal government.
    D. Direct Payments with Unrestricted Use - Financial assistance from the Federal government
    provided directly to beneficiaries who satisfy Federal eligibility requirements with no restrictions
    being imposed on the recipient as to how the money is spent. Included are payments under
    retirement, pension, and compensatory programs.
    E. Direct Loans - Financial assistance provided through the lending of Federal monies for a specific
    period of time, with a reasonable expectation of repayment. Such loans may or may not require
    the payment of interest.
    F. Guaranteed/Insured Loans - Programs in which the Federal government makes an arrangement
    to indemnify a lender against part or all of any defaults by those responsible for repayment of
    loans. 7,8




6
  Ibid., pp. 1-2. The CFDA identifies each assistance category with a capital letter (A through O).
7
  Examples of recipients of federal direct and guaranteed/insured loans are students, homeowners, small
businesses, and farmers.
8
  Insurance is an additional category of financial assistance, although one that does not result in an immediate
financial transfer. This category includes such programs as bank deposit insurance, pension guarantees, disaster
insurance (flood, crop), and terrorism and other security-related risks. The CFDA defines the Insurance category as
“Financial assistance provided to assure reimbursement for losses sustained under specified conditions. Coverage
may be provided directly by the Federal government or through private carriers and may or may not involve the
payment of premiums.” We have not found a census-guided federal insurance program and so that category is not
part of this analysis.



                                                                                                                  7
                                                  PTX-772 8 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 35 of 98



In Fiscal Year (FY) 2017, the federal government provided $4,767,768,000,000 in direct
domestic financial assistance programs across the above six categories, an amount equal to
24.9 percent of Gross Domestic Product (GDP).

        Of that total, $2,360,015,000,000 were direct payments to individuals and
        $674,700,000,000 were grants, primarily to state and local governments. 9
        In addition, in FY2017 the federal government made commitments for guaranteed
        loans totaling $530,195,000,000 and direct loan obligations of $180,041,000,000. 10

                         Federal Domestic Assistance by Category, FY2017
                      Direct Payments to                          $2,360,015,000,000
                      Individuals
                      Grants                                       $674,700,000,000
                      Guaranteed Loans                             $530,195,000,000
                      Direct Loans                                 $180,041,000,000
                      Total                                       $4,767,768,000,000


B. The Role of Census-derived Datasets in Guiding the Distribution of Federal
Domestic Assistance
Article 1, Section 2 of the Constitution mandates a Decennial Census for the purposes of
apportioning seats in the House of Representatives. In January 1790, Representative James
Madison proposed (and Congress adopted) an amendment to the Census Act of 1790 to include
questions on population characteristics beyond those needed for apportionment so that
Congress might “adapt the public measures to the particular circumstances of the community.”
Agreeing with Madison, Congress added questions on race, gender, and age. Ever since, the
Decennial Census has carried questions beyond those required for apportionment.11




9
  Figures from Historical Table 6.1 - Composition of Outlays: 1940–2023 of “Budget of the United States
Government, Fiscal Year 2019,” February 2018, available at https://www.whitehouse.gov/wp-
content/uploads/2018/02/hist06z1-fy2019.xlsx.
10
   Office of Management and Budget, “Analytical Perspectives, Budget of the United States Government, Fiscal
Year 2019,” Supplemental Materials, February 2018, Table 19.8: Direct Loan Transactions of the Federal
Government and Table 19.9: Guaranteed Loan Transactions of the Federal Government, available at
https://www.whitehouse.gov/omb/analytical-perspectives/.
11
   Up through 1930, every household was required to answer each Decennial Census question. Sampling began in
1940. In 1960, most census questions were placed on the “long form” that went to a sample of households. In
2005, the “long form” questions were shifted to the new American Community Survey, which had been in
development for about a decade.



                                                                                                               8
                                                PTX-772 9 of 47
         Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 36 of 98



For nearly 230 years, Congress has used the data from the Decennial Census questions to guide
the design and implementation of public policies and programs. Moreover, from 1790 to the
present, the large size and considerable complexity of the Decennial Census has regularly
catalyzed significant advances in the statistical and survey sciences.

As directed or authorized by Congress, a substantial portion of federal domestic assistance is
geographically distributed to state and local governments, households, businesses, and
nonprofit organizations based on statistics derived from the Decennial Census. Congress
recognizes that the appropriate, equitable distribution of certain forms of financial assistance
should be guided by demographic and economic data at various levels of geography.

As the Decennial Census is carried out once a decade and collects data on a small number of
demographic characteristics (such as household size and relationships, housing tenure, sex, age,
race, ethnicity), Congress also recognizes that the decennial numbers, on their own, are not
appropriate to guide the fair, equitable distribution of federal financial assistance. As a result,
Congress has authorized a series of more current and more broadly descriptive datasets
derived from the Decennial Census and made possible by the scientific advances mentioned
above.

I refer to these as “census-derived datasets.” I have identified about 320 federal domestic
assistance programs that use census-derived data to distribute about $900 billion in FY2016. 12

With the development of these new datasets over the course of the last century and with the
extraordinary expansion of federal financial assistance in the last half-century, Congress has
specified or authorized these new datasets be used to guide the appropriate, fair geographic
distribution of federal funds.

Census-derived data may guide the distribution of federal assistance program funds in any of
four ways.

         First, a program may use census-related data to define its eligibility criteria, that is,
         to determine which organizations or individuals can receive funds. For instance, for
         several Department of Agriculture (USDA) assistance programs, eligible recipients
         must be in a rural area, “rural” being defined as “any area other than a city, town, or
         unincorporated area that has a population of greater than 20,000 inhabitants.” 13 To
         be eligible to receive payments from HUD’s Rent Supplements Program (14.149), a
         household must be “low income,” defined as earning 80 percent or less of area
         median family income (AMFI). 14
         Second, a program may use census-related data in one or more formulas that
         geographically allocate funds among eligible recipients across the nation. For
         instance, HUD’s Community Development Block Grants/Entitlement Grants Program

12
   Numbers in this range will be cited in forthcoming reports #3-6, described on p. 5.
13
   7 USC 1991(a)(13)(C). This section provides multiple definitions of “rural,” each applicable to a distinct set of
programs.
14
   42 USC 1437a



                                                                                                                       9
                                                    PTX-772 10 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 37 of 98



        (14.218), a formula grant program, allocates funds to metropolitan cities and urban
        counties on the basis of population size, extent of poverty, extent of overcrowding,
        growth lag, and age of housing share.15
        Third, a program may make funding decisions on the basis of selection preferences,
        using census-related data to score project applications. So, for instance, the
        Department of Transportation’s Federal Transit - Capital Investment Grants (20.500)
        selects projects, in part, based on population density. 16
        Fourth, census-related data may be used to in formulas that determine interest
        rates for federal loan programs. USDA’s Water and Waste Disposal Systems for Rural
        Communities (10.760) sets interest rates on the basis of area median household
        income. 17

I have identified 32 census-derived datasets used by the federal government to
geographically distribute financial assistance. (See schematic on next page.)

Six datasets can be considered foundational. The remaining 26 datasets are extensions of
these.

One foundational dataset is the Census Bureau’s Urban-Rural Classification of every census
tract based on Decennial Census population density. (The minimum density for an urban
designation is 1,000 persons per square mile.) The Census Bureau publishes the Urban-Rural
Classification once a decade (in the year ending in “2”). This classification is the primary basis
for seven other geographic classifications in the extension group. It is the only census-derived
dataset that relies solely on decennial numbers. 18

The other five foundational datasets are multivariate—that is, they provide census-derived data
on multiple socioeconomic variables such as race, age, poverty, occupation, and housing costs.

Two of these are augmented datasets. The Census Bureau constructs annual Population
Estimates and Housing Estimates by augmenting decennial population and housing numbers
with more recent data, primarily from vital statistics and tax records. For example, the Census
Bureau annually updates Population Estimates by taking the previous year’s numbers (starting
with the decennial year) and adding births, subtracting deaths, and estimating net domestic
and international migration. 19




15
   42 USC 5306
16
   49 USC 5309
17
   7 CFR 1780.13
18
   Detailed information on the Census Bureau’s Urban-Rural Classification, including methodology, is available at
https://www.census.gov/geo/reference/urban-rural.html.
19
   Detailed information on the Census Bureau’s Population and Housing Unit Estimates, including methodology, is
available at https://www.census.gov/programs-surveys/popest.html.



                                                                                                               10
                                                 PTX-772 11 of 47
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 38 of 98




                                                                    11
                           PTX-772 12 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 39 of 98



It uses a similar method to annually update Housing Estimates. Each of the variables in
Population Estimates and Housing Estimates is on the decennial data collection form.

Population Estimates are frequently used directly to determine funds distribution, for instance,
according to each state’s share of the most recent U.S. population total. They also enable the
creation of economic indicators that allow geographic areas to be compared regardless of size.
A good example is state Per Capita Income (PCI), which is determined by dividing state Personal
Income by state population (from Population Estimates).

The remaining three foundational datasets are produced through ongoing household surveys
that collect information on demographic variables not on the decennial questionnaire (such as
income, health insurance coverage, and housing costs). The Census Bureau relies on the
Decennial Census to design and implement the American Community Survey (ACS), the Current
Population Survey (CPS), and the Consumer Expenditure Survey (CEX). 20 It does so in five ways,
as described in the table on the next page.

The two augmented datasets and the three household surveys are intertwined. In particular,
the international in-migration component of Population Estimates comes from the ACS. 21 At
the same time, Population Estimates are used as controls in the design and implementation of
the household surveys.

The six foundational datasets enable the creation of 26 other census-derived datasets, in three
categories:

        Geographical classifications – The designation of particular sets of geographic units
        (such as census tracts and counties) on the basis of some combination of population
        density (e.g., urban/rural), population size, and commuting patterns (e.g.,
        metropolitan and micropolitan statistical areas). Each of the seven geographic
        classifications in the extension group make use of the Urban-Rural Classification and
        one or more of the multivariate datasets.
        Standard economic indicators – Widely-recognized measures of economic
        conditions (such as inflation, personal income, unemployment rate, and poverty
        rate) that can be used to guide a multitude of assistance programs.
        Program-specific indicators – Measures of specific economic conditions specifically
        created to administer a particular financial assistance program, for example, Section
        8 housing vouchers and Title I grants to local education agencies).




20
  The Census Bureau conducts the CEX on behalf of BLS.
21
  Census Bureau, “Methodology for the United States Population Estimates: Vintage 2017, Nation, States,
Counties, and Puerto Rico – April 1, 2010 to July 1, 2017,” p. 10, available at https://www2.census.gov/programs-
surveys/popest/technical-documentation/methodology/2010-2017/2017-natstcopr-meth.pdf.



                                                                                                               12
                                                 PTX-772 13 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 40 of 98




          The Roles of the Decennial Census in Household Survey Design and Analysis

 Sampling            The Census Bureau’s Master Address File (MAF), the underpinning of the
 frame               Decennial Census operation, provides the frame from which a survey
                     sample is drawn.22

 Sample design       The Decennial Census guides sample design in two ways. One is by
                     delineating the primary sampling units from which samples are to be drawn
                     and the sampling rates by which they are drawn. The second is to guide
                     sample stratification, that is, the size of subsamples by characteristics such
                     as race and household composition.23

 Imputation          Nonresponses to individual questions are filled in by imputing, or
                     “borrowing,” answers from other households with similar characteristics. 24

 Weighting           In preparing survey estimates, the weight of each household’s response is
                     determined in relation to the estimated overall number of households and
                     the estimated number of residents of similar age, sex, race, and Hispanic
                     origin, as derived from the Decennial Census through annual population
                     and housing estimates. 25

 Variance            To understand the reliability of any survey result, the survey sponsors need
                     to produce estimates of variance, or sampling error, which also is based
                     annual population and housing estimates. 26




22
   See, for example, Census Bureau, “Chapter 3. Frame Development” in “American Community Survey: Design and
Methodology,” January 2014.
23
   See, for example, Danielle Neiman, Susan King, David Swanson, Stephen Ash, Jacob Enriquez, and Joshua
Rosenbaum, “Review of the 2010 Sample Redesign of the Consumer Expenditure Survey,” presented at the Joint
Statistical Meetings, October 2015.
24
   See, for example, Census Bureau, “Section 10.6: Editing and Imputation” in “American Community Survey:
Design and Methodology,” January 2014.
25
   See, for example, Census Bureau, “Chapter 11. Weighting and Estimation,” in “American Community Survey:
Design and Methodology,” January 2014.
26
   See, for example, Census Bureau, “Chapter 14: Estimation of Variance” in “Current Population Survey: Design
and Methodology,” Technical Paper 66, October 2006.



                                                                                                           13
                                               PTX-772 14 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 41 of 98




3. Background: Federal Assistance Programs Analyzed
A. Introduction – Focus on Federal Programs Guided by Census-derived Allocation
   Formulas
Most census-guided financial assistance programs use census-derived datasets to differentiate
among geographic areas and then, through the four mechanisms discussed earlier (eligibility,
allocation formula, selection preferences, interest rate formula), distribute funds based on
those differentiations. The categories of geographic areas most frequently used are states,
urbanized and non-urbanized areas, Core-based statistical areas (CBSAs), counties, cities, and
places.

Across the breadth of census-guided programs, geographic differences in the accuracy of the
Decennial Census will lead to distortions in the distribution of financial assistance. That said, the
sensitivity of funds distribution to census mismeasurement is by far the greatest for programs
with geographic allocation formulas that rely on census-derived data. Allocation formulas
reflect a continuum of possible outcomes—place on that continuum is determined by specific
statistics, often calculated to the one-hundredth or one-thousandth of a percent point. Even
modest geographic differences in census accuracy can lead to changes in funds distribution.

In contrast, program eligibility is much less sensitive to missed coverage because there are only
two possibilities—eligible or not eligible. Unless a census-derived statistic puts an applicant or a
beneficiary on the boundary between these two outcomes, the level of inaccuracy has to be
substantial to change the outcome. To take an extreme example, if the Decennial Census failed
to count 30 percent of New York City’s population, that geography still would not qualify as a
rural area for the purposes of federal assistance.

Some portion of census-guided programs do not use subnational data to distribute funds—
rather they uniformly apply a national economic indicator across geographies. The Consumer
Price Index (CPI) is the most frequently used indicator for this purpose. 27 For instance, Census
Bureau Poverty Thresholds and HHS Poverty Guidelines—which are used to determine
beneficiary and grant applicant eligibility—are reset each year based on the CPI. These census-
derived datasets are national in scope and not differentiated by place. Similarly, the CPI is used
each year to uniformly reset the federal reimbursement rate for the National School Lunch
Program for the 48 contiguous states. 28 For this group of census-derived programs, the
geographic distribution of funding also is not highly sensitive to census inaccuracy.

The plaintiffs in this case contend that inclusion of a citizenship question on the Decennial
Census will lead to significant geographic differences in census coverage and accuracy. They
have asked me to demonstrate the impacts of these differences on the geographic distribution

27
   The CPI is census-derived in that it is based on the Consumer Expenditure Survey and the ACS, both of which are
census-derived household surveys.
28
   See “School Meals: Rates of Reimbursement,” Food and Nutrition Service, USDA, at
https://www.fns.usda.gov/school-meals/rates-reimbursement. In this instance, while the 48 contiguous receive
the same increase, Alaska, Hawaii, and Puerto Rico usually receive a higher cost-of-living adjustment.



                                                                                                                14
                                                 PTX-772 15 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 42 of 98



of certain assistance programs that use census-derived data in their geographic allocation
formulas. Three programs analyzed for this purpose, by sponsoring department, are:

        Title I Grants to Local Education Agencies, Department of Education (ED)
        Supplemental Nutrition Program for Women, Infants, and Children (WIC),
        Department of Agriculture (USDA)
        Social Services Block Grants, Department of Health and Human Services (HHS)

Basic background information on each of these programs is provided in the subsections below.
Information elements provided are:

        Program name (CFDA #)
        Sponsor
        Objective
        Type of Assistance
        Applicants
        Beneficiary Eligibility
        Authorization
        Enrollments
        Recent Funding Amounts
        Allocation formula(s)
        Census-derived Datasets Used in Allocation Formulas 29

The analysis of the differential impacts of census mismeasurement is provided in Section 4.




29
   Unless otherwise noted, information on each program is obtained from the Catalog of Domestic Assistance, op.
cit.



                                                                                                             15
                                                PTX-772 16 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 43 of 98



B. Title I Grants to Local Education Agencies
Program name (CFDA #): Title I Grants to Local Educational Agencies (84.010)

Sponsor: Office of Elementary and Secondary Education, Department of Education 30

Objective: To help local educational agencies (LEAs) improve teaching and learning in high-
poverty schools in particular for children failing, or most at-risk of failing, to meet challenging
State academic standards.

Type of Assistance: Formula Grants

Applicants: State and tribal governments. States distribute funds to LEAs.

Beneficiary Eligibility and Allowable Uses

In a targeted assistance program, children who are failing, or most at risk of failing, to meet
challenging State academic standards. In a schoolwide program, all children in the school.

Use of funds varies, depending on whether a school is operating a schoolwide program under
Section 1114 of the ESEA or a targeted assistance program under Section 1115 of the ESEA. A
school with at least a 40 percent poverty rate may choose to operate a schoolwide program
under Section 1114, which allows Title I funds to be combined with other Federal, State, and
local funds to upgrade the school's overall instructional program in order to raise the
achievement of the lowest-achieving students; a school that does not meet the 40 percent
poverty threshold may also operate a schoolwide program if it receives a waiver to do so from
the State educational agency (SEA). All other participating schools must operate a targeted
assistance program, which provides extra instruction to those children failing, or most at risk of
failing, to meet challenging State academic standards.

Authorization: Elementary and Secondary Education Act of 1965 (ESEA), as amended, Title I,
Part A, 20 US Code 6301 et seq.

Enrollments: “The program serves an estimated 25 million students in more than 80 percent of
school districts and nearly 60 percent of all public schools.” 31

Recent Funding Amounts32

        FY2010            $14,492,401,000
        FY2011            $14,442,927,000
        FY2012            $14,516,457,000
        FY2013            $13,760,219,000

30
   Program webpage at https://www2.ed.gov/programs/titleiparta/index.html.
31
   Department of Education, “Education for the Disadvantaged: Fiscal Year 2019 Budget Request,” p. A-12, at
 https://www2.ed.gov/about/overview/budget/budget19/justifications/a-ed.pdf.
32
   Education Department, “Department of Education Budget Tables,” available at
https://www2.ed.gov/about/overview/budget/tables.html.



                                                                                                              16
                                                 PTX-772 17 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 44 of 98



        FY2014            $14,384,802,000
        FY2015            $14,409,802,000
        FY2016            $14,909,802,000
        FY2017            $15,386,180,000
        FY2018            $15,428,437,000

Allocation formula(s)

Title I, Part A funds are allocated through four separate formulas. All four formulas are based
on the number of children ages 5-17 from low-income families in each LEA.

Other children counted for allocation purposes (“formula child count”) include children in
families above the poverty line receiving Temporary Assistance for Needy Families (the main
Federal-State income maintenance program), children in foster homes, and children in local
institutions for neglected and delinquent (N&D) children. Ninety-seven percent of formula
children are from low-income families, with the remaining three percent from the second and
third categories.33

Eligible LEAs receive funding under one or more of the formulas, but the final outcome of the
Federal-State allocation process is a single Title I, Part A award to each qualifying LEA.

Three formulas are based primarily on the number of formula children in each LEA, weighted by
State per-pupil expenditures for education. Basic Grants are awarded to school districts with at
least 10 formula children who make up more than 2 percent of their school-age population
(defined as children ages 5 to 17) and, thus, spread funds thinly across nearly all LEAs.

Concentration Grants provide additional funds to LEAs in which the number of formula children
exceeds 6,500 or 15 percent of the total school-age population. The Targeted Grants formula
weights child counts to make higher payments to school districts with high numbers or
percentages of formula students. To be eligible for Targeted Grants, an LEA must have at least
10 formula children counted for Basic Grant purposes, and the count of formula children must
equal at least 5 percent of the school age population.

In addition, the statute includes a separately authorized and funded Education Finance
Incentive Grants (EFIG) formula. This formula uses State-level “equity” and “effort” factors to
make allocations to States that are intended to encourage States to spend more on education
and to improve the equity of State funding systems. Once State allocations are determined,
sub-allocations to the LEA level are based on a modified version of the Targeted Grants
formula. 34


33
   Department of Education, “Title I Allocation Formulas,” presentation at the National Title I Conference, February
2018, Philadelphia, Pennsylvania, available at
https://www2.ed.gov/about/offices/list/oese/oss/technicalassistance/titleiallocationformulastitleiconfppt22018.p
df.
34
   Education Department, “Department of Education Budget Tables,” p. A-15, available at
https://www2.ed.gov/about/overview/budget/tables.html.



                                                                                                                 17
                                                  PTX-772 18 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 45 of 98



In FY2018, the distribution of total funding by formula was:

        Basic Grants                       41.7%
        Concentration Grants                8.8%
        Targeted Grants                    24.8%
        EFIG                               24.8% 35

Census-derived Datasets Used in Allocation Formulas

In determining allocations under each of the four formulas, the statute requires the use of
annually updated Census Bureau estimates of the number of children from low-income families
in each LEA. There is roughly a 2-year lag between the income year used for LEA poverty
estimates and the fiscal year in which those estimates are used to make Title I allocations. For
example, the fiscal year 2016 allocations were based on LEA poverty estimates for 2014. The
Department transfers a small amount of funding from the annual Title I appropriation to the
Census Bureau to finance the preparation of these LEA poverty estimates.36

The Census Bureau annually prepares the Small Area Income and Poverty Estimates (SAIPE) for
use in the allocation of Title I grants to LEAs. SAIPE makes estimates at the levels of state,
county, and school district. Census-derived data sources for the estimation process include
Population Estimates, the American Community Survey, and Personal Income (which in turn is
based in part on the ACS). 37 The ACS in turn is reliant on the Decennial Census and Population
Estimates, as described earlier. 38




35
   Ibid., p. A-17.
36
   Department of Education, “Education for the Disadvantaged: Fiscal Year 2019 Budget Request,” pp. A-15-16, at
 https://www2.ed.gov/about/overview/budget/budget19/justifications/a-ed.pdf.
37
   Census Bureau, “SAIPE Methodology,” at https://www.census.gov/programs-surveys/saipe/technical-
documentation/methodology.html.
38
   Census Bureau, “American Community Survey: Design and Methodology,” January 2014, at
https://www.census.gov/programs-surveys/acs/methodology/design-and-methodology.html.



                                                                                                              18
                                                PTX-772 19 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 46 of 98



C. Supplemental Nutrition Program for Women, Infants, and Children (WIC)
Program name (CFDA #): Supplemental Nutrition Program for Women, Infants, and Children
(10.557)

Sponsor: Food and Nutrition Service (FNS), Department of Agriculture 39

Objective: To provide low-income pregnant, breastfeeding and postpartum women, infants,
and children to age 5 who have been determined to be at nutritional risk, supplemental
nutritious foods, nutrition education, and referrals to health and social services at no cost.

Type of Assistance: Formula Grants

Applicants: Each state receives funds. A local agency is eligible to apply to the state agency to
deliver locally the services of the WIC Program, provided that: (1) it serves a population of low-
income women, infants, and children at nutritional risk; and (2) it is a public or private nonprofit
health or human service agency.

WIC operates through 1,900 local agencies in 10,000 clinic sites. Nearly all states administer
their Supplement Food programs through a retail food delivery system of approximately 47,000
authorized retailers nationally. 40

Beneficiary Eligibility: Pregnant, breastfeeding and postpartum women, infants, and children up
to 5 years of age are eligible if: (1) they are individually determined by a competent
professional to be in need of the special supplemental foods supplied by the program because
of nutritional risk; and (2) meet an income standard, or receive or have certain family members
that receive benefits under the Supplemental Nutrition Assistance, Medicaid or Temporary
Assistance for Needy Families Programs. They must also reside in the state in which benefits are
received.

“Low-income” is defined as at or below 185 percent of the U.S. Poverty Income Guidelines. For
the period of July 1, 2016 to June 30, 2017, this represented $44,955 for a family of four. 41

State agencies have the option to limit WIC eligibility to U.S. citizens.42

Authorization: Child Nutrition Act of 1966, as amended, Section 17, 42 USC 1786. Healthy,
Hunger-Free Kids Act of 2010, Public Law 111-296, 7 USC 1746.




39
   WIC program website at https://www.fns.usda.gov/wic/women-infants-and-children-wic.
40
   Congressional Research Service, “A Primer on WIC: The Special Supplemental Nutrition Program for Women,
Infants, and Children,” Report R44115, April 7,2017, available at
https://www.everycrsreport.com/files/20170407 R44115 6016e730b90870b2d72a71fa9e0d8c70285d73ea.pdf.
41
   U.S. Department of Agriculture, “2019 President's Budget: Food and Nutrition Service,” February 2018, p. 32-64,
available at https://www.obpa.usda.gov/32fns2019notes.pdf.
42
   7 CFR 246.7(c)(2)



                                                                                                                19
                                                 PTX-772 20 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 47 of 98



Enrollments: In 2016, 7.7 million people participated in WIC each month, on average—1.8
million women, 1.8 million infants, and 4.0 million children under 5. Average monthly
participation has declined steadily since 2010, when it was 9.2 million. 43

Recent Funding Amounts: 44

FY2015          $6,670,377,000
FY2016          $6,730,000,000
FY2017          $6,512,698,000
FY2018          $6,501,000,000

Allocation formula(s)

Two types of WIC grants are provided to each state. The first is for Nutrition Services and
Administration (NSA) costs, to cover the costs of running the program and providing assistance
services. The second is Supplemental Food. In FY2018, $2.1 billion was provided in NSA funds
and $4.4 billion for Supplemental Food.

The formula for NSA grants is determined by a per participant formula, adjusted for inflation.

Once NSA grants are made, the remaining funds are allocated as Supplement Food grants. They
are apportioned by each state’s share of the nationwide number of infants and children ages 1-
4 at or below 185 percent of poverty. This is considered the “fair share target funding level.”
FNS regulations indicate that to extent funds are available, each state is to receive at least its
prior year grant allocation; if funds continue to be available, each state’s grant is adjusted for
inflation in food costs; if funds continue to be available, each state receives funds up to its fair
share target funding level. 45

Census-derived Datasets Used in Allocation Formulas

In the fall of each year, FNS publishes a memo of “State-Level Estimates of Infants and Children
[Ages 1-4] At or Below 185 Percent of Poverty” based on American Community Survey data
from the calendar year two years prior and for use in the upcoming fiscal year. For instance, in
September 2015, FNS published 2013 state-level estimates for use in FY2016. 46 The ACS in turn
is reliant on the Decennial Census and Population Estimates, as described earlier. 47

FNS uses the census-derived Thrifty Food Plan to determine food cost inflation.48 That inflation
is based on the Consumer Price Index (CPI) for specific food items. The food component of the
CPI in turn is based the Consumer Expenditure Survey.


43
   Ibid., p. 32-73.
44
   Ibid., p. 32-60. FY2015 data from the 2018 FNS budget request.
45
   7 CFR 246.16(c)
46
   See FNS, “WIC Funding and Program Data” at https://www.fns.usda.gov/wic/wic-funding-and-program-data.
47
   Census Bureau, “American Community Survey: Design and Methodology,” January 2014, at
https://www.census.gov/programs-surveys/acs/methodology/design-and-methodology.html.
48
   See FNS, “USDA Food Plans: Cost of Food” at https://www.cnpp.usda.gov/USDAFoodPlansCostofFood.



                                                                                                           20
                                              PTX-772 21 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 48 of 98



D. Social Services Block Grants
Program name (CFDA #): Social Services Block Grant (93.667)

Sponsor: Office of Community Services, Administration for Children and Families (ACF), HHS 49

Objective

To enable each State to furnish social services best suited to the needs of the individuals
residing in the State. Federal block grant funds may be used to provide services directed toward
one of the following five goals specified in the law: (1) To prevent, reduce, or eliminate
dependency; (2) to achieve or maintain self-sufficiency; (3) to prevent neglect, abuse, or
exploitation of children and adults; (4) to prevent or reduce inappropriate institutional care;
and (5) to secure admission or referral for institutional care when other forms of care are not
appropriate.

Type of Assistance: Formula Grants

Applicants: States and territories

Beneficiary Eligibility

Each eligible jurisdiction determines the services that will be provided and the individuals that
will be eligible to receive services.

According to HHS, “Service categories most frequently supported by SSBG include child care,
child welfare, services for persons with disabilities, case management services, and protective
services for adults.” 50

Authorization: Title XX of the Social Security Act

Recipients: In FY 2014 (the latest year for which data are available), about 30 million people
received services supported at least partially by SSBG funds. 51 ACF has a set of detailed state
profiles for FY2015 on SSBG recipients and type of use.52

Recent Funding Amounts: In FY2017, $1.574 billion in SSBG funds was distributed to the 50
states plus the District of Columbia. In FY2018, the amount was $1.579 billion. 53

Allocation formula(s): Funds are allocated based on each state’s share of total population for
the 50 states and the District of Columbia “as determined by the Secretary [of Health and


49
   Program home page at https://www.acf.hhs.gov/ocs/programs/ssbg.
50
   ACF, “SSBG Fact Sheet,” at https://www.acf.hhs.gov/ocs/resource/ssbg-fact-sheet.
51
   Ibid.
52
   “Fiscal Year 2015 SSBG State Profile” at
https://www.acf.hhs.gov/sites/default/files/ocs/rpt ssbg state data fy2015 0.pdf.
53
   ACF, “FY 2019 Justification of Estimates for Appropriations Committees,” p. 259, at
https://www.acf.hhs.gov/sites/default/files/olab/acf master cj acf final 3 19 0.pdf.



                                                                                                   21
                                                 PTX-772 22 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 49 of 98



Human Services] (on the basis of the most recent data available from the Department of
Commerce).” 54

Census-derived Datasets Used in Allocation Formulas

Population Estimates are used to determine each state’s allocation of SSBG funds. The
calculation of Populations Estimates is based on the Decennial Census and adjusted each year
in part basis on international migration as calculated by the American Community Survey. 55
The ACS in turn is reliant on the Decennial Census and Population Estimates as described
earlier. 56




54
   42 USC § 1397b
55
   Census Bureau, “Methodology For The United States Population Estimates: Vintage 2017, Nation, States,
Counties, and Puerto Rico – April 1, 2010 to July 1, 2017,” at https://www2.census.gov/programs-
surveys/popest/technical-documentation/methodology/2010-2017/2017-natstcopr-meth.pdf.
56
   Census Bureau, “American Community Survey: Design and Methodology,” January 2014, at
https://www.census.gov/programs-surveys/acs/methodology/design-and-methodology.html.



                                                                                                           22
                                                PTX-772 23 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 50 of 98




4. Estimated Impact of the Inclusion of a Citizenship Question on the
   Geographic Distribution of Federal Domestic Assistance
In this section, I demonstrate the nature of the fiscal impacts of the inclusion of a citizenship
question on the 2020 Census on the distribution of federal domestic assistance. I do so by
illustrating the effects that different scenarios of differential undercounts would have on the
distribution to states of funds from five programs with relatively straightforward census-
derived allocation formulas— Title I Grants to LEAs, WIC, and SSBG.

I begin by describing my assumptions and general methodology. I then discuss the general
effects of an undercount on census-derived datasets and geographic allocation by formula. I
then show the impacts of a citizenship question on each of the five programs.

A. Methodology
My analysis relies on the estimates provided to the plaintiffs by retained expert Prof. Bernard
Fraga regarding the percent of residents missed in each state due to the inclusion of a
citizenship question on the 2020 Census questionnaire. Prof. Fraga provides three numbers for
each state – a 2020 baseline population projection (that assumes no citizenship question) and
an estimate of percent of population undercount in each of two scenarios if the citizenship
question is included. These scenarios are:

     1. 5.8 percent non-response in households with at least one non-citizen
     2. 5.8 percent non-response in households with at least one non-citizen, with a non-
        response follow-up (NRFU) success rate of 86.63 percent

In each of my program analyses, the baseline case is actual FY2016 funding by state.57 I then
calculate the impact on each state of each of the undercount scenarios as if they occurred in
the 2010 Census. Actual appropriations, of course, are not known for years subsequent to the
2020 Census.

The three programs analyzed rely on state share of a U.S. population total (Title I—children
ages 5-17 in poverty, WIC—infants and children ages 1-4 at or below 185 percent of poverty,
SSBG—total population).

The estimation methodology for Title I grants included sequential calculations of:

        each state’s percent share of population under the baseline 2020 scenario and the
        four undercount scenarios,
        each state’s ratio of revised share to baseline share under each scenario,
        each state’s percent share of children ages 5-17 in poverty in 2014 (most recent year
        before start of FY2016), 58

57
   Data on FY2016 grants by state for Title I and SSBG were obtained from USASpending.gov and for WIC, from
“WIC Program Grant Levels by State agency” at https://www.fns.usda.gov/wic/wic-funding-and-program-data.
58
   Obtained from the Census Bureau’s SAIPE interactive data tool at https://www.census.gov/data-
tools/demo/saipe/saipe.html?s appName=saipe&map yearSelector=2016&map geoSelector=aa c.



                                                                                                              23
                                                PTX-772 24 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 51 of 98



        each state’s revised percent share of children ages 5-17 in poverty under each
        scenario (multiplying actual share by ratio of revised population share to baseline
        population share),
        each state’s ratio of revised share of children ages 5-17 in poverty to baseline share
        under each scenario,
        each state’s percent share of actual FY2016 grant spending,
        each state’s percent share of FY2016 grant spending under each scenario
        (multiplying actual share by ratio of revised share of children ages 5-17 in poverty in
        FY2016 to actual share),
        each state’s grant under each scenario (multiplying the revised share by the actual
        total FY2016 spending), and
        the difference between the actual and revised state grant under each scenario.

The estimation methodology for WIC grants included sequential calculations of:

        each state’s percent share of population under the baseline 2020 scenario and the
        four undercount scenarios,
        each state’s ratio of revised share to baseline share under each scenario,
        each state’s percent share of children ages 0-4 at or below 185% of poverty per FNS
        memo for use in FY2016, 59
        each state’s revised percent share of children ages 0-4 at or below 185% of poverty
        under each scenario (multiplying actual share by ratio of revised population share to
        baseline population share),
        each state’s ratio of revised share of children ages 0-4 at or below 185% of poverty to
        baseline share under each scenario,
        each state’s percent share of actual FY2016 grant spending,
        each state’s percent share of FY2016 grant spending under each scenario
        (multiplying actual share by ratio of revised share of children ages 0-4 at or below
        185% of poverty in FY2016 to actual share),
        each state’s grant under each scenario (multiplying the revised share by the actual
        total FY2016 spending), and
        the difference between the actual and revised state grant under each scenario.

This analysis includes only WIC Food Supplement grants, not Nutrition Services and
Administration (NSA) grants, the geographic distribution of which is not census-derived.

The estimation methodology for SSBG included sequential calculations of:

        each state’s percent share of population under the baseline 2020 scenario and the
        four undercount scenarios,
        each state’s ratio of revised share to baseline share under each scenario,

59
  Debra Whitford, “2013 State-Level Estimates of lnfants and Pre-School-Age Children at or Below 185 Percent of
Poverty,” September 1, 2015, available at https://fns-prod.azureedge.net/sites/default/files/wic/2013%20State-
Level-Estimates-of-Infants-and-Pre-School-Age-Children-at-or%20....pdf.



                                                                                                             24
                                                PTX-772 25 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 52 of 98



        each state’s percent share of actual FY2016 grant spending,
        each state’s percent share of FY2016 grant spending under each scenario
        (multiplying actual share by ratio of revised population share to baseline population
        share),
        each state’s grant under each scenario (multiplying the revised share by the actual
        total FY2016 spending), and
        the difference between the actual and revised state grant under each scenario.

I assumed that each of Prof. Fraga’s scenarios affected each population age group similarly,
without revision. For example, for the purposes of the WIC analysis, a 5.8 percent undercount
of all non-citizens is taken to mean a 5.8 percent undercount of non-citizen children ages 0-4.60




60
  For each program, the methodology includes a slight adjustment after each round of population and grant share
estimation to ensure that sum of shares equals 100.00000%. For Title I, the largest adjustment was 1/1000 of a
percent; for WIC, 3/1000 of a percent; and for SSBG, 1/10000 of a percent.



                                                                                                            25
                                                PTX-772 26 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 53 of 98



B. Estimated Impacts of an Undercount on the Geographic Distribution of Funds
   from Individual Domestic Assistance Programs
Each of the following subsections provides a table identifying the states that would lose
program funds under provided two scenarios and the size of that loss for the fiscal year
analyzed, followed by discussion.

i.Title I Grants to Local Education Agencies
The table below indicates that California would have been at risk of losing Title I LEA grant
funding in FY2016 under each of the two scenarios based on a 5.8% undercount of non-citizens.
More specifically, California would be one of 12 states losing grant funds; it would account for
52% of the total loss among the 12 states; and its loss would equal 0.1-0.9% of its actual grant.

If either of the differential undercount scenarios is realized in the 2020 Census and if
current program allocation formulas and funding levels remain similar over time, such a
differential undercount would cause many of these same states to lose money from this
program in the 2020s at approximately the same order of magnitude as the losses set forth
in the table below.




                                                                                              26
                                          PTX-772 27 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 54 of 98



ii.Supplemental Food Grants, Supplemental Nutrition Program for Women, Infants,
   and Children (WIC)
The table below indicates that California would have been at risk of losing WIC Supplemental
Food grant funding in FY2016 under each of the two scenarios based on a 5.8% undercount of
non-citizens. More specifically, California would be one of eight states losing grant funds; it
would account for two-thirds of the total loss among the eight states; and its loss would equal
0.1-0.8% of its actual grant.

If either of the differential undercount scenarios is realized in the 2020 Census and if
current program allocation formulas and funding levels remain similar over time, such a
differential undercount would cause many of these same states to lose money from this
program in the 2020s at approximately the same order of magnitude as the losses set forth
in the table below.




                                                                                              27
                                          PTX-772 28 of 47
        Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 55 of 98



iii. Social Services Block Grants (SSBG)
 The table below indicates that California would have been at risk of losing SSBG funding in
 FY2016 under each of the two scenarios based on a 5.8% undercount of non-citizens. More
 specifically, California would be one of 12 states losing grant funds; it would account for 53% of
 the total loss among the 12 states; and its loss would equal 0.1-0.9% of its actual grant.

 If either of the differential undercount scenarios is realized in the 2020 Census and if
 current program allocation formulas and funding levels remain similar over time, such a
 differential undercount would cause many of these same states to lose money from this
 program in the 2020s at approximately the same order of magnitude as the losses set forth
 in the table below.




                                                                                                 28
                                           PTX-772 29 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 56 of 98




5. Conclusion
In sum, it is my opinion, held to a strong degree of professional certainty, that for programs
with allocation formulas based on a state’s population relative to the nation, and assuming
allocation formulas and funding levels remain similar, a differential Decennial Census
undercount would lead to measurable fiscal losses for those states with percentages of non-
citizens above the nationwide average.




                                                                                                 29
                                          PTX-772 30 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 57 of 98



Other sources considered but not relied upon:

Juan Carlos Suarez Serrato and Philippe Wingender, Estimating Local Fiscal Multipliers; Working
Paper 22425, National Bureau of Economic Research (July 2016),
http://www.nber.org/papers/w22425.pdf.

Formula Grants; Effects of Adjusted Population Counts on Federal Funding to States, U.S.
General Accounting Office (February 1999), https://www.gao.gov/assets/230/226956.pdf.

Christopher Warshaw, The Effect of an Undercount on the Census due to a Citizenship Question
on Population Counts, Apportionment, and the Distribution of Political Power in America (Sept.
7, 2018).




                                                                                            30
                                         PTX-772 31 of 47
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 58 of 98




                           PTX-772 32 of 47
    Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 59 of 98




Appendix




                                                                        32
                               PTX-772 33 of 47
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 60 of 98




                                                                    33
                           PTX-772 34 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 61 of 98




                          ANDREW D. REAMER, Ph.D.

George Washington Institute of Public Policy                             areamer@gwu.edu
George Washington University                                                 (202) 994-7688
805 21st St., NW Suite 613
Washington, DC 20036

Education
       Ph.D. in Economic Development and Public Policy, Department of Urban Studies and
       Planning, Massachusetts Institute of Technology (1987)
       Master in City Planning, Department of Urban Studies and Planning, Massachusetts
       Institute of Technology (1981)
       Bachelor of Science in Economics, cum laude, Wharton School, University of
       Pennsylvania (1971)

Professional Experience
Research Professor, George Washington Institute of Public Policy, George Washington
University (2011-present)
Focus on policies that encourage and support U.S. economic competitiveness. Areas of interest
include innovation, regional economic and workforce development, and economic statistics.
Advisory Committees
      Member, Workforce Information Advisory Council, U.S. Department of Labor (2016-
      2018)
      Member, Data User Advisory Committee, U.S. Bureau of Labor Statistics (2009-2018,
      chair 2009-2011)
      Member, National Advisory Committee on Innovation and Entrepreneurship, U.S.
      Department of Commerce (2016-2018)
      Member, U.S. Bureau of Economic Analysis Advisory Committee (2008-present)
      Member, Statistics Committee, National Association for Business Economics (2013-
      present)
      Member, Panel on Communicating National Science Foundation Science and
      Engineering Information to Data Users, Committee on National Statistics, National
      Research Council (2010-2011)
Publications
      “Nationwide Data Initiative: Principles of Approach to Organizational Design and
      Development,” for the US Partnership on Mobility from Poverty, April 2018
      “Counting U.S. Secondary and Postsecondary Credentials,” co-author with Center for
      Regional Economic Competitiveness, for Credential Engine, April 2018




                                         PTX-772 35 of 47
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 62 of 98




     “Counting for Dollars 2020: The Role of the Decennial Census in the Geographic
     Distribution of Federal Funds – Report #2: Estimating Fiscal Costs of a Census
     Undercount to States,” March 2018
     “A Roadmap to a Nationwide Data Infrastructure for Evidence-Based Policymaking,” with
     Julia Lane, The ANNALS of the American Academy of Political and Social Science, Vol 675,
     Issue 1, 2018
     “Before the U.S. Tariff Commission: Congressional Efforts to Obtain Statistics and
     Analysis for Tariff-setting, 1789–1916,” chapter for Centennial History of the United
     States International Trade Commission, November 2017
     “Toward A U.S. Competitiveness Strategy,” Innovations: Technology, Governance,
     Globalization, Policy Design issue, Summer-Fall 2017, Volume 11, Issue 3-4
     “Counting For Dollars: The Role of the Decennial Census in the Geographic
     Distribution of Federal Funds Initial Analysis: 16 Largest Census-guided Programs,”
     August 2017.
     “Federal Efforts in Support of Entrepreneurship: A Reference Guide,” prepared for
     the Kauffman Foundation, April 2017
     “Better Jobs Information Benefits Everyone,” Issues in Science and Technology, v. 23,
     n. 1, Fall 2016, pp. 58-63.
     “Data Resources to Support Middle-Skill Workforce Development,” research paper
     prepared for Committee on the Supply Chain for Middle-Skill Jobs: Education,
     Training and Certification Pathways, Board on Science, Technology and Economic
     Policy, National Academy of Sciences, August 2015
     “Analyzing Talent Flow: Identifying Opportunities for Improvement,” with Robert
     Sheets and David Stevens, for the Talent Pipeline Management Initiative of the
     Center for Education and Workforce, U.S. Chamber of Commerce Foundation, July
     2015
     “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
     and Policymakers in the Dark,” GWIPP research note, April 2014
     “Indicators of the Capacity for Invention in the United States,” research paper
     prepared for the Lemelson Foundation, March 2014
     “The Impacts of Technological Invention on Economic Growth – A Review of the
     Literature,” research paper prepared for the Lemelson Foundation, February 2014
     “National Nonprofit Organizations That Inspire and Enable Invention and Invention-
     based Enterprises,” research paper prepared for the Lemelson Foundation, February
     2014
     “Global Entrepreneurship Week Policy Survey,” report, Public Forum Institute,
     November 2013
     “Improving Federal Statistics for Industry Studies,” research paper presented at
     Industry Studies Association annual conference, Kansas City, Missouri, May 2013
     “Using Real-time Labor Market Information on a Nationwide Scale,” policy brief,
     Credentials That Work Initiative, Jobs for the Future, April 2013

Reamer                                                                                      2


                                       PTX-772 36 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 63 of 98




      “Labor Market Information Customers and Their Needs: Customer-Oriented LMI
      Product Innovation,” with Center for Regional Economic Competitiveness, report for
      the Customer Consultation Study Group, Workforce Information Council, April 2012
      “Economic Intelligence: Enhancing the Federal Statistical System to Support U.S.
      Competitiveness,” policy brief, Series on U.S. Science, Innovation, and Economic
      Competitiveness, Center for American Progress, February 2012
      "Say Goodbye to the Survey of Business Owners?," Policy Forum Blog, the Policy
      Dialogue on Entrepreneurship, September 26, 2011.
      “The Quality of Economic Statistics is About to Erode,” Policy Forum Blog, the Policy
      Dialogue on Entrepreneurship, September 19, 2011
      "Putting America to Work: The Essential Role of Federal Labor Market Statistics,"
      article, AMSTAT News, American Statistical Association, March 1, 2011
      “The Federal Role in Encouraging Innovation: The "I's" Have It,” article, Innovation
      Policy Blog, December 18, 2010
Congressional and Other Public Testimony
      “The Evolution of the Federal Statistical System: Implications for Evidence-based
      Policymaking,” testimony to the Commission on Evidence-based Policymaking, March
      13, 2017
      “The American Community Survey: Approaches to Addressing Constituent Concerns,”
      testimony before the Subcommittee on Federal Financial Management, Committee
      on Homeland Security and Government Affairs, U.S. Senate, Washington, DC, July 18,
      2012
      “The Economic Impact of Ending or Reducing Funding for the American Community
      Survey and Other Government Statistics,” testimony before the Joint Economic
      Committee, U.S. Congress, Washington, DC, June 19, 2012
      Testimony on the President’s FY2012 Budget before the House Appropriations
      Subcommittee on Commerce, Justice, Science, and Related Agencies, Washington,
      DC, March 11, 2011
Public Presentations
      “A Compendium of Federal Efforts to Support Entrepreneurship: Assessment and
      Implications,” Industry Studies Association, May 26, 2016
      “Communicating the American Community Survey's Value to Respondents,”
      Committee on National Statistics, National Academy of Sciences, March 8, 2016.
      “The Mercantilist Policy Origins of Federal Economic Statistics Agencies,” History of
      Economics Society annual conference, June 27, 2015.
      “Data Resources to Support Middle-Skill Workforce Development,” Symposium on
      the Supply Chain for Middle-Skill Jobs: Education, Training and Certification
      Pathways, June 25, 2015.
      “Towards a Federal Strategy for U.S. Economic Competitiveness,” Industry Studies
      Association, May 27, 2015
Reamer                                                                                        3


                                         PTX-772 37 of 47
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 64 of 98




     “Madison’s Legacy: Federal Statistical Products Based on the American Community
     Survey,” ACS Data Users Conference, May 12, 2015
     “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
     and Policymakers in the Dark,” GW Forecasting Seminar, February 12, 2015
     “Efforts to Measure Trade in Value-Added and Map Global Value Chains: A Guide,”
     Industry Studies Association Annual Conference, Portland, Oregon, May 29, 2014
     “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
     and Policymakers in the Dark,” presented to the U.S. Bureau of Economic Analysis
     Advisory Committee, Washington, DC, May 9, 2014
     “The Manufacturing Policy Origins of U.S. Economic Statistical Agencies,”
     presentation to the Manufacturing Council, U.S. Department of Commerce,
     Washington, DC, July 23, 2013
     “A Foundation to Measure U.S. Economic Competitiveness: Proposals,” presented at
     “Measuring Competitiveness: In Search of New Metrics” Luncheon, Bernard L.
     Schwartz Program in Competitiveness and Growth Policies, Carnegie Endowment for
     International Peace, Washington, DC, June 20, 2013
     “Sources and Uses of Federal Labor Market Information: Current Developments,”
     presentation to the Real-Time LMI Innovators Network, Jobs for the Future, Boston,
     MA, April 16, 2013
     “The Economic Census and Its Role in Economic Statistics,” 2012 Economic Census
     Conference, U.S. Census Bureau, Washington, DC, October 15, 2012
     “The Government's Role in Stimulating Clusters,” Workshop: Encouraging the
     Commercialization of Research Results and the Utilization of Cluster Mapping
     through EU-US Collaborations, Center for Transatlantic Relations, Johns Hopkins
     University, Washington, DC, December 7, 2011
     “Employment and Workforce Data Systems at the Federal Level: New Developments,
     Challenges, and Opportunities for Community Colleges,” presented to Real Time LMI
     Innovators Network, Jobs for the Future, Chicago, IL, November 29, 2011
     “Statistics for Cluster Analysis: Innovations and Opportunities,” presentation to the
     Taskforce for the Advancement of Regional Innovation Clusters (TARIC), U.S.
     Department of Commerce, Washington, DC October 24, 2011
     “Sub-National STI Statistics: Recommendations for the National Center for Science
     and Engineering Statistics,” presentation to panel on Developing Science,
     Technology, and Innovation Indicators for the Future, National Academies of Science,
     Washington, DC, July 12, 2011
     “Regional Clusters and Federal Economic Policy,” presentation to Manufacturing
     Industry Study Seminar, Industrial College of the Armed Forces, Washington, DC,
     March 22, 2011
     “Innovations in Federal Statistics: New Views on Regions,” presented to
     Understanding, Using, and Maximizing New Federal Data Workshop, IEDC 2011
     Federal Economic Development Forum, March 20, 2011

Reamer                                                                                       4


                                       PTX-772 38 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 65 of 98




      “The Changing Landscape of Federal Workforce Statistics: The Context for Real-Time
      LMI,” presentation to Credentials That Work workshop, Jobs for the Future,
      Washington, DC, March 15, 2011
      “Putting America to Work: The Essential Role of Federal Labor Market Statistics,”
      presentation to Local Employment Dynamics Partnership Workshop, Washington, DC,
      March 9, 2011
Hosted Public Events
      “Innovative Data Sources for Regional Economic Analysis,” conference and
      symposium, Washington, DC, May 7-9, 2012
      “Roundtable on Science, Technology, and Innovation Data and Indicators,”
      Washington, DC, June 29, 2011
Public Resource Material
      “Education and Workforce Data Resources,” LMI Institute, Fall 2014
      “Public and Private Sources of Education and Workforce Data,” April 2014
      “Resources Regarding the American Community Survey (ACS) of the U.S. Census
      Bureau,” May-December 2012
Reports to Clients for Internal Use
      “Federal Manufacturing Policy: An Historical Overview,” reference paper prepared
      for the U.S. Department of Commerce, August 2013
      Papers and reports prepared with the University of North Carolina for “Evaluation
      and Assessment of Economic Development Investments,” a cooperative project with
      the U.S. Economic Development Administration, October 2011-December 2013
      Analyses prepared for the Panel on Developing Science, Technology, and Innovation
      Indicators for the Future, Committee on National Statistics in collaboration with the
      Board on Science, Technology, and Economic Policy, National Research Council, April
      2011-December 2012.

Fellow, Metropolitan Policy Program, The Brookings Institution (2006-2010)
Managed the Federal Data Project, an effort that encouraged the federal government to
produce the current, accurate, detailed geographic data needed by public and private decision-
makers and researchers. Priorities included economic statistics, demographic statistics, and
federal expenditures data. Methods include congressional testimony and briefings, public
presentations, written and oral communications with federal statistical organizations, public
and roundtable events, statistical system stakeholder network development, participation in
statistical agency advisory committees, and data product development.
Examples of efforts included:
      Economic Statistics


Reamer                                                                                        5


                                         PTX-772 39 of 47
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 66 of 98




     o “Putting America to Work: The Essential Role of Federal Labor Market Statistics”
       (2010)
     o Economic data roundtables with federal statistical agencies, professional and
       trade associations, policy research organizations, and federal program agencies
       (2008-2010)
     o Regarding Census Bureau’s Local Employment Dynamics program –
       congressional briefings, annual conference and leadership meetings, panel
       session participation (2006-2010)
     o “Measuring Up in a Changing Economy: A Look at New U.S. Service Sector Data
       and Why It Matters,” public event and roundtable (2010)
     o Who Cares About Economic Statistics,” Dismal Scientist, Moody’s Economy.com
       (2009)
     o “The Structure of the U.S. Economic Statistical System: Implications for Public
       Policy,” presentation to the International Statistical Institute conference,
       Durban, South Africa (2009)
     o “In Dire Straits: The Urgent Need to Improve Economic Statistics,” AmStat News
       (2009)
     o “Ensuring Economic Programs Accurately Reflect the 21st Century,” speech to
       the Census Bureau Economic Programs Directorate leadership off-site (2008)
     o “The Department of Commerce Budget Request for Fiscal Year 2008:
       Observations for Consideration,” testimony before the House Committee on
       Appropriations, Subcommittee on Commerce, Justice, Science and Related
       Agencies (2007)
     Demographic Statistics
     o “Surveying for Dollars: The Role of the American Community Survey in the
       Geographic Distribution of Federal Funds” (2010)
     o “Counting for Dollars: The Role of the Decennial Census in the Geographic
       Distribution of Federal Funds” (2010)
     o “The Federal Statistical System in the 21st Century: The Role of the Census
       Bureau,” testimony before the Joint Economic Committee (2009)
     o “Tempest Over the Census,” Brookings editorial (2009)
     o Prototype database to determine geographic allocation of federal funds
       (counties, metros, states) on the basis on census statistics (2008-09)
     o Prototype tool to provide maps and tables on “hard-to-count” census tracts
       throughout the U.S. (2008-09)
     o Communications with OMB and Census Bureau leading to improved decennial
       census enumeration of households in small multi-unit buildings without
       traditional city-style addresses (2006-09)
     o Census Bureau-data user roundtables on improving Census Bureau’s American
       Community Survey data products (2007-08)


Reamer                                                                                    6


                                      PTX-772 40 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 67 of 98




       o “Preparations for 2010: Is the Census Bureau Ready for the Job Ahead?,”
         testimony before the Senate Committee on Homeland Security and
         Governmental Affairs Subcommittee on Federal Financial Management,
         Government Information, Federal Services, and International Security (2007)
       o “The 2010 Census: What State, Local, and Tribal Governments Need to Know,”
         workshop (2007)
      Federal Spending Transparency and Accountability
       o “Metro Potential in ARRA: An Early Assessment of the American Recovery and
         Reinvestment Act” (with Mark Muro, Jennifer Bradley, Alan Berube, Robert
         Puentes, and Sarah Rahman), chapter on transparency (2009)
       o Memos to and meetings with Congress and the Office of Management and
         Budget (OMB) on the design and implementation of the Federal Financial
         Accountability and Transparency Act of 2006 and American Recovery and
         Reinvestment Act (2007-09)
       o “OMB’s Congressional Mandates to Provide Information on Federal Spending,”
         presentations to the National Grants Partnership (2007) and National Academies
         of Science (2008)
Prepared briefs, articles, presentations, and testimony on federal economic development
policy.
      “Stimulating Regional Economies: the Federal Role,” presented at Growing
      Innovation Clusters for American Prosperity symposium, National Academy of
      Sciences (2009)
      Congress Directs EDA to Act on Clusters,” The New Republic blog post (with Mark
      Muro, 2009)
      “Clusters and Competitiveness: A New Federal Role for Stimulating Regional
      Economies” (with Karen Mills and Elisabeth Reynolds, 2008)
      “The Department of Commerce Budget Request for Fiscal Year 2008: Observations
      for Consideration,” testimony before the House Committee on Appropriations,
      Subcommittee on Commerce, Justice, Science and Related Agencies (2007)
      “The Federal Role in Regional Economic Development,” testimony before the House
      Committee on Transportation and Infrastructure, Subcommittee on Economic
      Development, Public Buildings, and Emergency Management (2007)
      “How Economic Change Happens and Why We Resist It,” speech before the
      Symposium on Change, University of Buffalo Regional Institute (2007)

Deputy Director and Fellow, Urban Markets Initiative, The Brookings Institution (2004-06)
Guided a foundation-funded effort to increase the availability and accessibility of data on urban
neighborhoods. Projects managed included:



Reamer                                                                                          7


                                          PTX-772 41 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 68 of 98




       Federal data agenda – identifying ways in which the federal government can
       improve availability and accessibility of statistics for states, metro areas, cities, and
       neighborhoods
       National Infrastructure for Community Statistics – managing a Community of
       Practice (CoP) focused on the development of a nationwide infrastructure to provide
       widespread access to data from multiple sources on multiple topics
       Urban budgets – creating a tool to ascertain the flow of federal investments by type
       of investment and by county
Examples of efforts included:
       “To Take a Bite Out of Crime: Safeguard the Census,” Brookings Alert (2006)
       “Anticipating the Unimaginable: The Crucial Role of the Census in Disaster Planning
       and Recovery,” Brookings Alert (2006)
       “Apportionment in the Balance: A Look into the Progress of the 2010 Decennial
       Census ,” testimony before House Committee on Government Reform (2006)
       “Better Data for Better Decisions: The Value of the American Community Survey to
       the Nation,” Brookings Briefings on the Census (2006)
       “The Road to 2010: Plans for the 2010 Census and the American Community
       Survey,” Brookings Briefings on the Census (2006)
       “Federal Statistics: Robust Information Tools for the Urban Investor” (with Pari
       Sabety, 2005)

Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-present)
Promotes sound public policy and effective economic development through three sets of
activities:
       Building Capacities for Producing and Using Regional Socioeconomic Data
       Indicator Systems Design and Implementation
       Regional Economic Development Analysis, Strategy, and Program Development

Building Capacities for Producing and Using Regional Socioeconomic Data
       Determining Public and Private Sector Needs For Socioeconomic Data
       o Federal Data Agenda, Urban Markets Initiative, Brookings Institution (consultant,
         2004). Managed staff assessments of 30 federal statistical agencies to determine
         issues and barriers to providing data useful for urban market decisions, and
         priorities for action to address these issues and barriers.
       o Socioeconomic Data for Economic Development: An Assessment (with Joseph
         Cortright, for U.S. Economic Development Administration, 1999)
       Mechanisms to Enhance Economic Markets Through Improved Data Development,
       Access, and Use

Reamer                                                                                             8


                                          PTX-772 42 of 47
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 69 of 98




      o Guides
             Socioeconomic Data for Understanding Your Regional Economy: A User’s
             Guide (with Joseph Cortright, for U.S. Economic Development
             Administration, 1998)
      o Web sites
             WorkforceUSA (adviser to Workforce Learning Strategies, for U.S.
             Department of Labor and Ford Foundation, 2002)
             Mapstats (adviser to Mapstats Working Group, FedStats Task Force, 2000-01)
             EconData.Net (co-developer and –owner, with Joseph Cortright, 1999-
             present). Econdata.Net is a portal to 1,000 on-line sources of regional
             socioeconomic data, organized by topic and provider. The site has 14,000
             visitors monthly, and 3,000 subscribers to a monthly newsletter, StatScan.
             EconData.Net was developed and operated using Economic Development
             Administration funds, and is now sponsored by the Fannie Mae Foundation.
      o CDs
             R-Maps, Office of Policy Development and Research, U.S. Department of
             Housing and Urban Development (facilitator of development of CD with
             PD&R data sets and LandView mapping tool, 2000-01)
      o Conference Design and Development
             America’s Scorecard: The Historic Role of the Census Bureau in an Ever-
             Changing Nation, Woodrow Wilson International Center for Scholars,
             Washington, DC (for Census Bureau, March 2004)
             International Conference on Community Indicators, Community Indicators
             Consortium, Reno, Nevada (March 2004)
             Next Generation of Community Statistical Systems, Tampa, Florida (with
             University of Florida, for Ford Foundation, March 2002)
             Innovations in Federal Statistics, Woodrow Wilson International Center for
             Scholars, Washington, DC (for the Center, May 2001)
      o Organizational and Professional Network Development and Management
             Community Indicators Consortium (conference track chair, planning
             committee chair, 2004)
             Community Statistical Systems Network (2002 – 04)

Indicator Systems Design and Implementation
      Working Poor Families Project, Annie E. Casey Foundation/Ford
      Foundation/Rockefeller Foundation (with Brandon Roberts + Associates, 2001 –
      present)

Reamer                                                                                    9


                                       PTX-772 43 of 47
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 70 of 98




       o Annually oversee the preparation of state indicators on the economic conditions
         and characteristics of working families and individuals
       o With Brandon Roberts, advised state advocacy organizations (15 to date) in the
         preparation of policy reports on low-income working families
       o Co-authored one national report (2004) and advised on second (2008)
       “Development Report Card for the States,” Corporation for Enterprise Development
       (1987 – 2006)
       o Annually prepared indicators on economic vitality for the 50 states
       o Advised on revisions of indicators framework

Regional Economic Development Analysis, Strategy, and Program Development
       Nationwide Analysis Of Regional Economic Dynamics and Programs
       o Technology Transfer and Commercialization: Their Role in Economic
         Development (for Economic Development Administration, 2003) – Note Chapter
         Three and Appendix B on the geography of innovation in the U.S.
       Guides
       o Strategic Planning in the Technology-Driven World: A Guidebook for Innovation-
         Led Development, Collaborative Economics (co-author with Jennifer Montana,
         for Economic Development Administration, 2001)
       Regional Economic Analysis, Strategy, and Program Development (see next section)


Other Prior Professional Experience – Regional Economic Development
As co-founder and principal of Mt. Auburn Associates (1984-1995) and as principal of Andrew
Reamer & Associates (1995-present), Andrew Reamer managed and participated in regional
economic development studies of three types: analysis and strategy, program evaluation, and
program design
Analysis and Strategy
       General Regional Economic Development Analyses and Strategies
       Involved in over 30 general economic development studies, clients include:
       o States of Massachusetts, Rhode Island, Arkansas, Indiana, Georgia, and Colorado
       o Regions in western Massachusetts, northeast and northwest Connecticut,
         northern New Mexico, northwest Oregon
       o Metro areas of Boston, Worcester, and Springfield, Massachusetts; Nashua, New
         Hampshire; Indianapolis, Indiana; Memphis, Tennessee; Shreveport, Louisiana;
         Austin, Texas
       o Cities of Boston, Massachusetts, Dublin, Ohio, and Collierville, Tennessee

Reamer                                                                                     10


                                        PTX-772 44 of 47
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 71 of 98




      o Clarke County, Georgia and Aiken County, South Carolina
      Regional Industry Competitive Analyses and Strategies
      o Examined competitive strengths, weaknesses, and strategy options for specific
        regional industries, include fiber optics, telecommunications, information
        technology, advanced materials, software, metalworking, environmental
        technology, marine technology, biomedical, food processing, footwear, plastics,
        oil, natural gas, petrochemicals, wood products, warehousing and distribution,
        and heavy vehicles.
      Advanced Technology Analyses and Strategies
      o Analyzed key technology industries and development opportunities in Iowa and
        Virginia
      Prepared regional strategies for promoting technology transfer from the Los Alamos
      National Laboratory, the Department of Energy Jefferson National Accelerator
      Facility, and the Air Force's Rome Laboratory.Regional Defense Adjustment Efforts
      o Managed or participated in the preparation of conversion strategies for defense-
        dependent regions, facilities reuse plans, and base closure impact analyses.
      Recyclable Material Markets Analyses and Strategies
      o Managed or participated in preparation of analyses and strategies in New York,
        Pennsylvania, Massachusetts, Connecticut, Rhode Island, Texas, North Carolina,
        Mississippi, and Iowa.

Program Evaluation
      Evaluation Of Federal Economic Development Programs
      o Managed or participated in evaluation of the U.S. Economic Development
         Administration's Revolving Loan Fund, Technical Assistance, Public Works, and
         Small Business Incubator programs.
      o Managed two evaluations of the Jobs Through Recycling program of the U.S.
         Environmental Protection Agency.
      Evaluation of State Economic Development Programs
      o Managed or participated in evaluation of Ohio's Edison Technology Centers and
        technology transfer intermediaries, New York's Office of Recycling Market
        Development, Iowa's small business incubator program, Oregon's Regional
        Strategy program, Georgia’s economic development agencies, and
        Massachusetts' Community Development Finance Corporation.
Program Design
      Design Of State And Individual Small Business Incubator Programs

Reamer                                                                                     11


                                       PTX-772 45 of 47
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 72 of 98




      o Managed program-specific efforts for the states of Massachusetts and Iowa and
        facility-specific efforts in New Mexico and Massachusetts.
      Design Of State Defense Industry Conversion Programs
      o For the National Governors Association, participated in the development of state
        defense industry conversion programs in Massachusetts, Rhode Island, and
        Virginia.

Chronology of Professional Experience
      Research Professor, George Washington Institute of Public Policy, George
      Washington University (2011-present)
      Nonresident Senior Fellow, Metropolitan Policy Program, The Brookings Institution
      (2010-2013)
      Fellow, Metropolitan Policy Program, The Brookings Institution (2005-2010)
      Deputy Director and Fellow, Urban Markets Initiative, Metropolitan Policy Program,
      The Brookings Institution (2004-06)
      Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-
      present)
      Lecturer, Department of Urban Studies and Planning, Massachusetts Institute of
      Technology (1986, 2002-04)
      Principal, Mt. Auburn Associates (1984-1995)
      Case Team Member, Rhode Island Strategic Development Commission (1983-84)
      Consultant, Counsel for Community Development (1982-83)
      Graduate instructor, MIT Department of Urban Studies and Planning (1981-82)
      Policy Analyst, U.S. Department of Commerce, Office of the Assistant Secretary for
      Policy (1980)
      Research Assistant, MIT Center for Transportation Studies (1981-82)
      Research Assistant, MIT Energy Laboratory (1978-1981)
      Health Planner, Maryland Health Planning and Development Agency (1975-78)
      Administrative Assistant, Johns Hopkins Hospital (1974)
      Research Analyst, Boston Urban Observatory, University of Massachusetts (1973)
      Summer Intern, Mayor’s Office of Public Service, City of Boston (1970, 1971)

Achievements and Honors
      Doctoral Fellow, Harvard-MIT Joint Center for Urban Studies (1983-1984)

Professional Affiliations
      Association of Public Data Users, Past President (2011-2012), President (2009-2010),
      Vice President (2008), Board member (2006-2007)
      Council for Community and Economic Research, Board member (2007- 2012)

Reamer                                                                                       12


                                        PTX-772 46 of 47
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 73 of 98




     National Association for Business Economics, Member of Statistics Committee
     (2013-present)
     International Economic Development Council
     American Economic Association
     History of Economics Association
     Association for Public Policy Analysis and Management
     American Statistical Association
     Association for Talent Development




Reamer                                                                             13


                                     PTX-772 47 of 47
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 74 of 98




                 EXHIBIT B
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 75 of 98


                                                                              ÐÌÈóééí
                          ANDREW D. REAMER, Ph.D.

George Washington Institute of Public Policy                             areamer@gwu.edu
George Washington University                                                 (202) 994-7688
805 21st St., NW Suite 613
Washington, DC 20036

Education
       Ph.D. in Economic Development and Public Policy, Department of Urban Studies and
       Planning, Massachusetts Institute of Technology (1987)
       Master in City Planning, Department of Urban Studies and Planning, Massachusetts
       Institute of Technology (1981)
       Bachelor of Science in Economics, cum laude, Wharton School, University of
       Pennsylvania (1971)

Professional Experience
Research Professor, George Washington Institute of Public Policy, George Washington
University (2011-present)
Focus on policies that encourage and support U.S. economic competitiveness. Areas of interest
include innovation, regional economic and workforce development, and economic statistics.
Advisory Committees
      Member, Workforce Information Advisory Council, U.S. Department of Labor (2016-
      2018)
      Member, Data User Advisory Committee, U.S. Bureau of Labor Statistics (2009-2018,
      chair 2009-2011)
      Member, National Advisory Committee on Innovation and Entrepreneurship, U.S.
      Department of Commerce (2016-2018)
      Member, U.S. Bureau of Economic Analysis Advisory Committee (2008-present)
      Member, Statistics Committee, National Association for Business Economics (2013-
      present)
      Member, Panel on Communicating National Science Foundation Science and
      Engineering Information to Data Users, Committee on National Statistics, National
      Research Council (2010-2011)
Publications
      “Nationwide Data Initiative: Principles of Approach to Organizational Design and
      Development,” for the US Partnership on Mobility from Poverty, April 2018
      “Counting U.S. Secondary and Postsecondary Credentials,” co-author with Center for
      Regional Economic Competitiveness, for Credential Engine, April 2018




                                         PTX-773 1 of 13
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 76 of 98




     “Counting for Dollars 2020: The Role of the Decennial Census in the Geographic
     Distribution of Federal Funds – Report #2: Estimating Fiscal Costs of a Census
     Undercount to States,” March 2018
     “A Roadmap to a Nationwide Data Infrastructure for Evidence-Based Policymaking,” with
     Julia Lane, The ANNALS of the American Academy of Political and Social Science, Vol 675,
     Issue 1, 2018
     “Before the U.S. Tariff Commission: Congressional Efforts to Obtain Statistics and
     Analysis for Tariff-setting, 1789–1916,” chapter for Centennial History of the United
     States International Trade Commission, November 2017
     “Toward A U.S. Competitiveness Strategy,” Innovations: Technology, Governance,
     Globalization, Policy Design issue, Summer-Fall 2017, Volume 11, Issue 3-4
     “Counting For Dollars: The Role of the Decennial Census in the Geographic
     Distribution of Federal Funds Initial Analysis: 16 Largest Census-guided Programs,”
     August 2017.
     “Federal Efforts in Support of Entrepreneurship: A Reference Guide,” prepared for
     the Kauffman Foundation, April 2017
     “Better Jobs Information Benefits Everyone,” Issues in Science and Technology, v. 23,
     n. 1, Fall 2016, pp. 58-63.
     “Data Resources to Support Middle-Skill Workforce Development,” research paper
     prepared for Committee on the Supply Chain for Middle-Skill Jobs: Education,
     Training and Certification Pathways, Board on Science, Technology and Economic
     Policy, National Academy of Sciences, August 2015
     “Analyzing Talent Flow: Identifying Opportunities for Improvement,” with Robert
     Sheets and David Stevens, for the Talent Pipeline Management Initiative of the
     Center for Education and Workforce, U.S. Chamber of Commerce Foundation, July
     2015
     “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
     and Policymakers in the Dark,” GWIPP research note, April 2014
     “Indicators of the Capacity for Invention in the United States,” research paper
     prepared for the Lemelson Foundation, March 2014
     “The Impacts of Technological Invention on Economic Growth – A Review of the
     Literature,” research paper prepared for the Lemelson Foundation, February 2014
     “National Nonprofit Organizations That Inspire and Enable Invention and Invention-
     based Enterprises,” research paper prepared for the Lemelson Foundation, February
     2014
     “Global Entrepreneurship Week Policy Survey,” report, Public Forum Institute,
     November 2013
     “Improving Federal Statistics for Industry Studies,” research paper presented at
     Industry Studies Association annual conference, Kansas City, Missouri, May 2013
     “Using Real-time Labor Market Information on a Nationwide Scale,” policy brief,
     Credentials That Work Initiative, Jobs for the Future, April 2013

Reamer                                                                                      2


                                        PTX-773 2 of 13
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 77 of 98




      “Labor Market Information Customers and Their Needs: Customer-Oriented LMI
      Product Innovation,” with Center for Regional Economic Competitiveness, report for
      the Customer Consultation Study Group, Workforce Information Council, April 2012
      “Economic Intelligence: Enhancing the Federal Statistical System to Support U.S.
      Competitiveness,” policy brief, Series on U.S. Science, Innovation, and Economic
      Competitiveness, Center for American Progress, February 2012
      "Say Goodbye to the Survey of Business Owners?," Policy Forum Blog, the Policy
      Dialogue on Entrepreneurship, September 26, 2011.
      “The Quality of Economic Statistics is About to Erode,” Policy Forum Blog, the Policy
      Dialogue on Entrepreneurship, September 19, 2011
      "Putting America to Work: The Essential Role of Federal Labor Market Statistics,"
      article, AMSTAT News, American Statistical Association, March 1, 2011
      “The Federal Role in Encouraging Innovation: The "I's" Have It,” article, Innovation
      Policy Blog, December 18, 2010
Congressional and Other Public Testimony
      “The Evolution of the Federal Statistical System: Implications for Evidence-based
      Policymaking,” testimony to the Commission on Evidence-based Policymaking, March
      13, 2017
      “The American Community Survey: Approaches to Addressing Constituent Concerns,”
      testimony before the Subcommittee on Federal Financial Management, Committee
      on Homeland Security and Government Affairs, U.S. Senate, Washington, DC, July 18,
      2012
      “The Economic Impact of Ending or Reducing Funding for the American Community
      Survey and Other Government Statistics,” testimony before the Joint Economic
      Committee, U.S. Congress, Washington, DC, June 19, 2012
      Testimony on the President’s FY2012 Budget before the House Appropriations
      Subcommittee on Commerce, Justice, Science, and Related Agencies, Washington,
      DC, March 11, 2011
Public Presentations
      “A Compendium of Federal Efforts to Support Entrepreneurship: Assessment and
      Implications,” Industry Studies Association, May 26, 2016
      “Communicating the American Community Survey's Value to Respondents,”
      Committee on National Statistics, National Academy of Sciences, March 8, 2016.
      “The Mercantilist Policy Origins of Federal Economic Statistics Agencies,” History of
      Economics Society annual conference, June 27, 2015.
      “Data Resources to Support Middle-Skill Workforce Development,” Symposium on
      the Supply Chain for Middle-Skill Jobs: Education, Training and Certification
      Pathways, June 25, 2015.
      “Towards a Federal Strategy for U.S. Economic Competitiveness,” Industry Studies
      Association, May 27, 2015
Reamer                                                                                        3


                                          PTX-773 3 of 13
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 78 of 98




     “Madison’s Legacy: Federal Statistical Products Based on the American Community
     Survey,” ACS Data Users Conference, May 12, 2015
     “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
     and Policymakers in the Dark,” GW Forecasting Seminar, February 12, 2015
     “Efforts to Measure Trade in Value-Added and Map Global Value Chains: A Guide,”
     Industry Studies Association Annual Conference, Portland, Oregon, May 29, 2014
     “Stumbling into the Great Recession: How and Why GDP Estimates Kept Economists
     and Policymakers in the Dark,” presented to the U.S. Bureau of Economic Analysis
     Advisory Committee, Washington, DC, May 9, 2014
     “The Manufacturing Policy Origins of U.S. Economic Statistical Agencies,”
     presentation to the Manufacturing Council, U.S. Department of Commerce,
     Washington, DC, July 23, 2013
     “A Foundation to Measure U.S. Economic Competitiveness: Proposals,” presented at
     “Measuring Competitiveness: In Search of New Metrics” Luncheon, Bernard L.
     Schwartz Program in Competitiveness and Growth Policies, Carnegie Endowment for
     International Peace, Washington, DC, June 20, 2013
     “Sources and Uses of Federal Labor Market Information: Current Developments,”
     presentation to the Real-Time LMI Innovators Network, Jobs for the Future, Boston,
     MA, April 16, 2013
     “The Economic Census and Its Role in Economic Statistics,” 2012 Economic Census
     Conference, U.S. Census Bureau, Washington, DC, October 15, 2012
     “The Government's Role in Stimulating Clusters,” Workshop: Encouraging the
     Commercialization of Research Results and the Utilization of Cluster Mapping
     through EU-US Collaborations, Center for Transatlantic Relations, Johns Hopkins
     University, Washington, DC, December 7, 2011
     “Employment and Workforce Data Systems at the Federal Level: New Developments,
     Challenges, and Opportunities for Community Colleges,” presented to Real Time LMI
     Innovators Network, Jobs for the Future, Chicago, IL, November 29, 2011
     “Statistics for Cluster Analysis: Innovations and Opportunities,” presentation to the
     Taskforce for the Advancement of Regional Innovation Clusters (TARIC), U.S.
     Department of Commerce, Washington, DC October 24, 2011
     “Sub-National STI Statistics: Recommendations for the National Center for Science
     and Engineering Statistics,” presentation to panel on Developing Science,
     Technology, and Innovation Indicators for the Future, National Academies of Science,
     Washington, DC, July 12, 2011
     “Regional Clusters and Federal Economic Policy,” presentation to Manufacturing
     Industry Study Seminar, Industrial College of the Armed Forces, Washington, DC,
     March 22, 2011
     “Innovations in Federal Statistics: New Views on Regions,” presented to
     Understanding, Using, and Maximizing New Federal Data Workshop, IEDC 2011
     Federal Economic Development Forum, March 20, 2011

Reamer                                                                                       4


                                        PTX-773 4 of 13
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 79 of 98




      “The Changing Landscape of Federal Workforce Statistics: The Context for Real-Time
      LMI,” presentation to Credentials That Work workshop, Jobs for the Future,
      Washington, DC, March 15, 2011
      “Putting America to Work: The Essential Role of Federal Labor Market Statistics,”
      presentation to Local Employment Dynamics Partnership Workshop, Washington, DC,
      March 9, 2011
Hosted Public Events
      “Innovative Data Sources for Regional Economic Analysis,” conference and
      symposium, Washington, DC, May 7-9, 2012
      “Roundtable on Science, Technology, and Innovation Data and Indicators,”
      Washington, DC, June 29, 2011
Public Resource Material
      “Education and Workforce Data Resources,” LMI Institute, Fall 2014
      “Public and Private Sources of Education and Workforce Data,” April 2014
      “Resources Regarding the American Community Survey (ACS) of the U.S. Census
      Bureau,” May-December 2012
Reports to Clients for Internal Use
      “Federal Manufacturing Policy: An Historical Overview,” reference paper prepared
      for the U.S. Department of Commerce, August 2013
      Papers and reports prepared with the University of North Carolina for “Evaluation
      and Assessment of Economic Development Investments,” a cooperative project with
      the U.S. Economic Development Administration, October 2011-December 2013
      Analyses prepared for the Panel on Developing Science, Technology, and Innovation
      Indicators for the Future, Committee on National Statistics in collaboration with the
      Board on Science, Technology, and Economic Policy, National Research Council, April
      2011-December 2012.

Fellow, Metropolitan Policy Program, The Brookings Institution (2006-2010)
Managed the Federal Data Project, an effort that encouraged the federal government to
produce the current, accurate, detailed geographic data needed by public and private decision-
makers and researchers. Priorities included economic statistics, demographic statistics, and
federal expenditures data. Methods include congressional testimony and briefings, public
presentations, written and oral communications with federal statistical organizations, public
and roundtable events, statistical system stakeholder network development, participation in
statistical agency advisory committees, and data product development.
Examples of efforts included:
      Economic Statistics


Reamer                                                                                        5


                                         PTX-773 5 of 13
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 80 of 98




     o “Putting America to Work: The Essential Role of Federal Labor Market Statistics”
       (2010)
     o Economic data roundtables with federal statistical agencies, professional and
       trade associations, policy research organizations, and federal program agencies
       (2008-2010)
     o Regarding Census Bureau’s Local Employment Dynamics program –
       congressional briefings, annual conference and leadership meetings, panel
       session participation (2006-2010)
     o “Measuring Up in a Changing Economy: A Look at New U.S. Service Sector Data
       and Why It Matters,” public event and roundtable (2010)
     o Who Cares About Economic Statistics,” Dismal Scientist, Moody’s Economy.com
       (2009)
     o “The Structure of the U.S. Economic Statistical System: Implications for Public
       Policy,” presentation to the International Statistical Institute conference,
       Durban, South Africa (2009)
     o “In Dire Straits: The Urgent Need to Improve Economic Statistics,” AmStat News
       (2009)
     o “Ensuring Economic Programs Accurately Reflect the 21st Century,” speech to
       the Census Bureau Economic Programs Directorate leadership off-site (2008)
     o “The Department of Commerce Budget Request for Fiscal Year 2008:
       Observations for Consideration,” testimony before the House Committee on
       Appropriations, Subcommittee on Commerce, Justice, Science and Related
       Agencies (2007)
     Demographic Statistics
     o “Surveying for Dollars: The Role of the American Community Survey in the
       Geographic Distribution of Federal Funds” (2010)
     o “Counting for Dollars: The Role of the Decennial Census in the Geographic
       Distribution of Federal Funds” (2010)
     o “The Federal Statistical System in the 21st Century: The Role of the Census
       Bureau,” testimony before the Joint Economic Committee (2009)
     o “Tempest Over the Census,” Brookings editorial (2009)
     o Prototype database to determine geographic allocation of federal funds
       (counties, metros, states) on the basis on census statistics (2008-09)
     o Prototype tool to provide maps and tables on “hard-to-count” census tracts
       throughout the U.S. (2008-09)
     o Communications with OMB and Census Bureau leading to improved decennial
       census enumeration of households in small multi-unit buildings without
       traditional city-style addresses (2006-09)
     o Census Bureau-data user roundtables on improving Census Bureau’s American
       Community Survey data products (2007-08)


Reamer                                                                                    6


                                      PTX-773 6 of 13
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 81 of 98




       o “Preparations for 2010: Is the Census Bureau Ready for the Job Ahead?,”
         testimony before the Senate Committee on Homeland Security and
         Governmental Affairs Subcommittee on Federal Financial Management,
         Government Information, Federal Services, and International Security (2007)
       o “The 2010 Census: What State, Local, and Tribal Governments Need to Know,”
         workshop (2007)
      Federal Spending Transparency and Accountability
       o “Metro Potential in ARRA: An Early Assessment of the American Recovery and
         Reinvestment Act” (with Mark Muro, Jennifer Bradley, Alan Berube, Robert
         Puentes, and Sarah Rahman), chapter on transparency (2009)
       o Memos to and meetings with Congress and the Office of Management and
         Budget (OMB) on the design and implementation of the Federal Financial
         Accountability and Transparency Act of 2006 and American Recovery and
         Reinvestment Act (2007-09)
       o “OMB’s Congressional Mandates to Provide Information on Federal Spending,”
         presentations to the National Grants Partnership (2007) and National Academies
         of Science (2008)
Prepared briefs, articles, presentations, and testimony on federal economic development
policy.
      “Stimulating Regional Economies: the Federal Role,” presented at Growing
      Innovation Clusters for American Prosperity symposium, National Academy of
      Sciences (2009)
      Congress Directs EDA to Act on Clusters,” The New Republic blog post (with Mark
      Muro, 2009)
      “Clusters and Competitiveness: A New Federal Role for Stimulating Regional
      Economies” (with Karen Mills and Elisabeth Reynolds, 2008)
      “The Department of Commerce Budget Request for Fiscal Year 2008: Observations
      for Consideration,” testimony before the House Committee on Appropriations,
      Subcommittee on Commerce, Justice, Science and Related Agencies (2007)
      “The Federal Role in Regional Economic Development,” testimony before the House
      Committee on Transportation and Infrastructure, Subcommittee on Economic
      Development, Public Buildings, and Emergency Management (2007)
      “How Economic Change Happens and Why We Resist It,” speech before the
      Symposium on Change, University of Buffalo Regional Institute (2007)

Deputy Director and Fellow, Urban Markets Initiative, The Brookings Institution (2004-06)
Guided a foundation-funded effort to increase the availability and accessibility of data on urban
neighborhoods. Projects managed included:



Reamer                                                                                          7


                                          PTX-773 7 of 13
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 82 of 98




       Federal data agenda – identifying ways in which the federal government can
       improve availability and accessibility of statistics for states, metro areas, cities, and
       neighborhoods
       National Infrastructure for Community Statistics – managing a Community of
       Practice (CoP) focused on the development of a nationwide infrastructure to provide
       widespread access to data from multiple sources on multiple topics
       Urban budgets – creating a tool to ascertain the flow of federal investments by type
       of investment and by county
Examples of efforts included:
       “To Take a Bite Out of Crime: Safeguard the Census,” Brookings Alert (2006)
       “Anticipating the Unimaginable: The Crucial Role of the Census in Disaster Planning
       and Recovery,” Brookings Alert (2006)
       “Apportionment in the Balance: A Look into the Progress of the 2010 Decennial
       Census ,” testimony before House Committee on Government Reform (2006)
       “Better Data for Better Decisions: The Value of the American Community Survey to
       the Nation,” Brookings Briefings on the Census (2006)
       “The Road to 2010: Plans for the 2010 Census and the American Community
       Survey,” Brookings Briefings on the Census (2006)
       “Federal Statistics: Robust Information Tools for the Urban Investor” (with Pari
       Sabety, 2005)

Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-present)
Promotes sound public policy and effective economic development through three sets of
activities:
       Building Capacities for Producing and Using Regional Socioeconomic Data
       Indicator Systems Design and Implementation
       Regional Economic Development Analysis, Strategy, and Program Development

Building Capacities for Producing and Using Regional Socioeconomic Data
       Determining Public and Private Sector Needs For Socioeconomic Data
       o Federal Data Agenda, Urban Markets Initiative, Brookings Institution (consultant,
         2004). Managed staff assessments of 30 federal statistical agencies to determine
         issues and barriers to providing data useful for urban market decisions, and
         priorities for action to address these issues and barriers.
       o Socioeconomic Data for Economic Development: An Assessment (with Joseph
         Cortright, for U.S. Economic Development Administration, 1999)
       Mechanisms to Enhance Economic Markets Through Improved Data Development,
       Access, and Use

Reamer                                                                                             8


                                           PTX-773 8 of 13
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 83 of 98




      o Guides
             Socioeconomic Data for Understanding Your Regional Economy: A User’s
             Guide (with Joseph Cortright, for U.S. Economic Development
             Administration, 1998)
      o Web sites
             WorkforceUSA (adviser to Workforce Learning Strategies, for U.S.
             Department of Labor and Ford Foundation, 2002)
             Mapstats (adviser to Mapstats Working Group, FedStats Task Force, 2000-01)
             EconData.Net (co-developer and –owner, with Joseph Cortright, 1999-
             present). Econdata.Net is a portal to 1,000 on-line sources of regional
             socioeconomic data, organized by topic and provider. The site has 14,000
             visitors monthly, and 3,000 subscribers to a monthly newsletter, StatScan.
             EconData.Net was developed and operated using Economic Development
             Administration funds, and is now sponsored by the Fannie Mae Foundation.
      o CDs
             R-Maps, Office of Policy Development and Research, U.S. Department of
             Housing and Urban Development (facilitator of development of CD with
             PD&R data sets and LandView mapping tool, 2000-01)
      o Conference Design and Development
             America’s Scorecard: The Historic Role of the Census Bureau in an Ever-
             Changing Nation, Woodrow Wilson International Center for Scholars,
             Washington, DC (for Census Bureau, March 2004)
             International Conference on Community Indicators, Community Indicators
             Consortium, Reno, Nevada (March 2004)
             Next Generation of Community Statistical Systems, Tampa, Florida (with
             University of Florida, for Ford Foundation, March 2002)
             Innovations in Federal Statistics, Woodrow Wilson International Center for
             Scholars, Washington, DC (for the Center, May 2001)
      o Organizational and Professional Network Development and Management
             Community Indicators Consortium (conference track chair, planning
             committee chair, 2004)
             Community Statistical Systems Network (2002 – 04)

Indicator Systems Design and Implementation
      Working Poor Families Project, Annie E. Casey Foundation/Ford
      Foundation/Rockefeller Foundation (with Brandon Roberts + Associates, 2001 –
      present)

Reamer                                                                                    9


                                        PTX-773 9 of 13
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 84 of 98




       o Annually oversee the preparation of state indicators on the economic conditions
         and characteristics of working families and individuals
       o With Brandon Roberts, advised state advocacy organizations (15 to date) in the
         preparation of policy reports on low-income working families
       o Co-authored one national report (2004) and advised on second (2008)
       “Development Report Card for the States,” Corporation for Enterprise Development
       (1987 – 2006)
       o Annually prepared indicators on economic vitality for the 50 states
       o Advised on revisions of indicators framework

Regional Economic Development Analysis, Strategy, and Program Development
       Nationwide Analysis Of Regional Economic Dynamics and Programs
       o Technology Transfer and Commercialization: Their Role in Economic
         Development (for Economic Development Administration, 2003) – Note Chapter
         Three and Appendix B on the geography of innovation in the U.S.
       Guides
       o Strategic Planning in the Technology-Driven World: A Guidebook for Innovation-
         Led Development, Collaborative Economics (co-author with Jennifer Montana,
         for Economic Development Administration, 2001)
       Regional Economic Analysis, Strategy, and Program Development (see next section)


Other Prior Professional Experience – Regional Economic Development
As co-founder and principal of Mt. Auburn Associates (1984-1995) and as principal of Andrew
Reamer & Associates (1995-present), Andrew Reamer managed and participated in regional
economic development studies of three types: analysis and strategy, program evaluation, and
program design
Analysis and Strategy
       General Regional Economic Development Analyses and Strategies
       Involved in over 30 general economic development studies, clients include:
       o States of Massachusetts, Rhode Island, Arkansas, Indiana, Georgia, and Colorado
       o Regions in western Massachusetts, northeast and northwest Connecticut,
         northern New Mexico, northwest Oregon
       o Metro areas of Boston, Worcester, and Springfield, Massachusetts; Nashua, New
         Hampshire; Indianapolis, Indiana; Memphis, Tennessee; Shreveport, Louisiana;
         Austin, Texas
       o Cities of Boston, Massachusetts, Dublin, Ohio, and Collierville, Tennessee

Reamer                                                                                     10


                                        PTX-773 10 of 13
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 85 of 98




      o Clarke County, Georgia and Aiken County, South Carolina
      Regional Industry Competitive Analyses and Strategies
      o Examined competitive strengths, weaknesses, and strategy options for specific
        regional industries, include fiber optics, telecommunications, information
        technology, advanced materials, software, metalworking, environmental
        technology, marine technology, biomedical, food processing, footwear, plastics,
        oil, natural gas, petrochemicals, wood products, warehousing and distribution,
        and heavy vehicles.
      Advanced Technology Analyses and Strategies
      o Analyzed key technology industries and development opportunities in Iowa and
        Virginia
      Prepared regional strategies for promoting technology transfer from the Los Alamos
      National Laboratory, the Department of Energy Jefferson National Accelerator
      Facility, and the Air Force's Rome Laboratory.Regional Defense Adjustment Efforts
      o Managed or participated in the preparation of conversion strategies for defense-
        dependent regions, facilities reuse plans, and base closure impact analyses.
      Recyclable Material Markets Analyses and Strategies
      o Managed or participated in preparation of analyses and strategies in New York,
        Pennsylvania, Massachusetts, Connecticut, Rhode Island, Texas, North Carolina,
        Mississippi, and Iowa.

Program Evaluation
      Evaluation Of Federal Economic Development Programs
      o Managed or participated in evaluation of the U.S. Economic Development
         Administration's Revolving Loan Fund, Technical Assistance, Public Works, and
         Small Business Incubator programs.
      o Managed two evaluations of the Jobs Through Recycling program of the U.S.
         Environmental Protection Agency.
      Evaluation of State Economic Development Programs
      o Managed or participated in evaluation of Ohio's Edison Technology Centers and
        technology transfer intermediaries, New York's Office of Recycling Market
        Development, Iowa's small business incubator program, Oregon's Regional
        Strategy program, Georgia’s economic development agencies, and
        Massachusetts' Community Development Finance Corporation.
Program Design
      Design Of State And Individual Small Business Incubator Programs

Reamer                                                                                     11


                                       PTX-773 11 of 13
      Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 86 of 98




      o Managed program-specific efforts for the states of Massachusetts and Iowa and
        facility-specific efforts in New Mexico and Massachusetts.
      Design Of State Defense Industry Conversion Programs
      o For the National Governors Association, participated in the development of state
        defense industry conversion programs in Massachusetts, Rhode Island, and
        Virginia.

Chronology of Professional Experience
      Research Professor, George Washington Institute of Public Policy, George
      Washington University (2011-present)
      Nonresident Senior Fellow, Metropolitan Policy Program, The Brookings Institution
      (2010-2013)
      Fellow, Metropolitan Policy Program, The Brookings Institution (2005-2010)
      Deputy Director and Fellow, Urban Markets Initiative, Metropolitan Policy Program,
      The Brookings Institution (2004-06)
      Principal, Andrew Reamer & Associates (full-time 1995-2004, part-time 2004-
      present)
      Lecturer, Department of Urban Studies and Planning, Massachusetts Institute of
      Technology (1986, 2002-04)
      Principal, Mt. Auburn Associates (1984-1995)
      Case Team Member, Rhode Island Strategic Development Commission (1983-84)
      Consultant, Counsel for Community Development (1982-83)
      Graduate instructor, MIT Department of Urban Studies and Planning (1981-82)
      Policy Analyst, U.S. Department of Commerce, Office of the Assistant Secretary for
      Policy (1980)
      Research Assistant, MIT Center for Transportation Studies (1981-82)
      Research Assistant, MIT Energy Laboratory (1978-1981)
      Health Planner, Maryland Health Planning and Development Agency (1975-78)
      Administrative Assistant, Johns Hopkins Hospital (1974)
      Research Analyst, Boston Urban Observatory, University of Massachusetts (1973)
      Summer Intern, Mayor’s Office of Public Service, City of Boston (1970, 1971)

Achievements and Honors
      Doctoral Fellow, Harvard-MIT Joint Center for Urban Studies (1983-1984)

Professional Affiliations
      Association of Public Data Users, Past President (2011-2012), President (2009-2010),
      Vice President (2008), Board member (2006-2007)
      Council for Community and Economic Research, Board member (2007- 2012)

Reamer                                                                                       12


                                        PTX-773 12 of 13
     Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 87 of 98




     National Association for Business Economics, Member of Statistics Committee
     (2013-present)
     International Economic Development Council
     American Economic Association
     History of Economics Association
     Association for Public Policy Analysis and Management
     American Statistical Association
     Association for Talent Development




Reamer                                                                             13


                                     PTX-773 13 of 13
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 88 of 98




                 EXHIBIT C
       Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 89 of 98



                                           Exhibit C

               SOURCES FOR TRIAL DECLARATION OF DR. ANDREW REAMER
             State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865

       The following is a list of sources relied on by Dr. Andrew Reamer when forming his
expert opinions, as articulated in his Trial Declaration:


                                          Publications

       Danielle Neiman, Susan King, David Swanson, Stephen Ash, Jacob Enriquez, and Joshua
       Rosenbaum, “Review of the 2010 Sample Redesign of the Consumer Expenditure
       Survey,” presented at the Joint Statistical Meetings, October 2015.

       Congressional Research Service, “Community Development Block Grants and Related
       Programs: A Primer,” R43520, April 30, 2014, available at
       https://nationalaglawcenter.org/wp-content/uploads/assets/crs/R43520.pdf.

       Congressional Research Service, “Medicaid’s Federal Medical Assistance Percentage
       (FMAP),” R43847, April 28, 2018, available at https://fas.org/sgp/crs/misc/R43847.pdf.

       Congressional Research Service, “A Primer on WIC: The Special Supplemental Nutrition
       Program for Women, Infants, and Children,” Report R44115, April 7,2017, available at
       https://www.everycrsreport.com/files/20170407R441156016e730b90870b2d72a71fa9e0d
       8c70285d73ea.pdf.

       Office of Management and Budget, “Analytical Perspectives, Budget of the United States
       Government, Fiscal Year 2019,” Supplemental Materials, February 2018, Table 19.8:
       Direct Loan Transactions of the Federal Government and Table 19.9: Guaranteed Loan
       Transactions of the Federal Government, available at
       https://www.whitehouse.gov/omb/analytical-perspectives/ (PTX-780).

       U.S. Census Bureau, “American Community Survey: Design and Methodology,” January
       2014, at https://www.census.gov/programs-surveys/acs/methodology/design-and-
       methodology.html.

       U.S. Census Bureau, “Chapter 3. Frame Development” in “American Community
       Survey: Design and Methodology,” January 2014.

       U.S. Census Bureau, “Section 10.6: Editing and Imputation” in “American Community
       Survey: Design and Methodology,” January 2014.

       U.S. Census Bureau, “Chapter 11. Weighting and Estimation,” in “American Community
       Survey: Design and Methodology,” January 2014.

       U.S. Census Bureau, “Chapter 14: Estimation of Variance” in “Current Population
       Survey: Design and Methodology,” Technical Paper 66, October 2006.

       U.S. Census Bureau, “Methodology For The United States Population Estimates: Vintage
       2017, Nation, States, Counties, and Puerto Rico – April 1, 2010 to July 1, 2017,”


                                                1
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 90 of 98



available at https://www2.census.gov/programssurveys/popest/technical-
documentation/methodology/2010-2017/2017-natstcopr-meth.pdf (PTX-782).

U.S. Census Bureau, “SAIPE Methodology,” available at
https://www.census.gov/programs-
surveys/saipe/technicaldocumentation/methodology.html.

U.S. Census Bureau, “Urban-Rural Classification,” available at
https://www.census.gov/geo/reference/urban-rural.html.

U.S. Department of Agriculture, “2013 State-Level Estimates of Infants and Pre-School-
Age Children at or Below 185 Percent of Poverty,” September 1, 2015, available at
https://fns-prod.azureedge.net/sites/default/files/wic/2013%20State-Level-Estimates-of-
Infants-and-Pre-School-Age-Children-at-or%20....pdf.

U.S. Department of Agriculture, “2019 President's Budget: Food and Nutrition Service,”
February 2018, p. 32-64, available at https://www.obpa.usda.gov/32fns2019notes.pdf.

U.S. Department of Education, “Improving Basic Programs Operated by Local
Educational Agencies (Title I, Part A),” available at
https://www2.ed.gov/programs/titleiparta/index.html.

U.S. Department of Education, “Education for the Disadvantaged: Fiscal Year 2019
Budget Request,” pp. A-12, A-15, A-1, available at
https://www2.ed.gov/about/overview/budget/budget19/justifications/a-ed.pdf.

U.S. Department of Education, “Department of Education Budget Tables,” available at
https://www2.ed.gov/about/overview/budget/tables.html.

U.S. Department of Education, “Title I Allocation Formulas,” presentation at the
National Title I Conference, February 2018, Philadelphia, Pennsylvania, available at
https://www2.ed.gov/about/offices/list/oese/oss/technicalassistance/titleiallocationformul
astitleiconfppt22018.pdf.

U.S. Department of Food and Nutrition Services, “School Meals: Rates of
Reimbursement,” available at https://www.fns.usda.gov/school-meals/rates-
reimbursement.

U.S. Department of Food and Nutrition Services, “USDA Food Plans: Cost of Food,”
available at https://www.cnpp.usda.gov/USDAFoodPlansCostofFood.

U.S. Department of Food and Nutrition Services, “Women, Infants, and Children
(WIC),” available at https://www.fns.usda.gov/wic/women-infants-and-children-wic.

U.S. Department of Food and Nutrition Services, “WIC Funding and Program Data,”
available at https://www.fns.usda.gov/wic/wic-funding-and-program-data.

U.S. Office of the Administration for Children and Families, “Social Services Block
Grant Program (SSBG),” available at https://www.acf.hhs.gov/ocs/programs/ssbg.

U.S. Office of the Administration for Children and Families, “SSBG Fact Sheet,”
available at https://www.acf.hhs.gov/ocs/resource/ssbg-fact-sheet.


                                         2
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 91 of 98



U.S. Office of the Administration for Children and Families, “Fiscal Year 2015 SSBG
State Profile,” available at
https://www.acf.hhs.gov/sites/default/files/ocs/rpt_ssbg_state_data_fy2015_0.pdf.

U.S. Office of the Administration for Children and Families, “FY 2019 Justification of
Estimates for Appropriations Committees,” p. 259, available at
https://www.acf.hhs.gov/sites/default/files/olab/acf_master_cj_acf_final_3_19_0.pdf

                                Other Materials

California Employment Development Department, “Local Workforce Development
Areas in California,” available at
https://www.labormarketinfo.edd.ca.gov/geography/local-workforce-development-
areas.html

Catalog of Federal Domestic Assistance – CFDA, Investopedia, available at
https://www.investopedia.com/terms/c/catalog-of-federal-domestic-assistance-cfda.asp
(PTX-777)

Catalog of Federal Domestic Assistance, available at https://beta.sam.gov (PTX-778)

Reamer Census-guided funding in rural America draft 08-30-18.pdf [REAMER_000001-
REAMER_000016] (PTX-812)

TEGL_16-17.pdf [REAMER_000017- REAMER_000046] (PTX-813)

Title I 09-17-18.xlsx [REAMER_000049] (PTX-814)

WIC 09-17-18.xlsx [REAMER_000050] (PTX-815)

Fraga_NonResponseScenarios 9-17-18 Reamer analysis.xlsx [REAMER_000051] (PTX-
816)

Fraga_NonResponseScenarios 9-17-18 (1).csv [REAMER_000052] (PTX-817)

Social Service Block Grants 09-17-18.xlsx [REAMER_000053] (PTX-818)

U.S. Census Bureau, American FactFinder, available at
https://factfinder.census.gov/faces/nav/jsf/pages/index.xhtml

Reports from U.S. Census Bureau, American FactFinder (PTX-838)

U.S. Census Bureau, SAIPE Interactive Data Tool, available at
https://www.census.gov/datatools/demo/saipe/saipe.html?s appName=saipe&map
yearSelector=2016&map geoSelector=aa_c

U.S. Department of Housing and Urban Development, HUD Awards and Allocations,
available at https://www.hudexchange.info/grantees/allocations-awards/

Figures from Historical Table 6.1 - Composition of Outlays: 1940–2023 of “Budget of
the United States Government, Fiscal Year 2019,” February 2018, available at
https://www.whitehouse.gov/wpcontent/uploads/2018/02/hist06z1-fy2019.xlsx
                                        3
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 92 of 98




                 EXHIBIT
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 93 of 98




                                                                    PTX-245 1 of 2
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 94 of 98




                                                                    PTX-245 2 of 2
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 95 of 98




                 EXHIBIT E
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 96 of 98




                                                                ÐÌÈóîìê
                            PTX-246 1 of 1
Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 97 of 98




                 EXHIBIT F
Population Estimates by Citizenship Status and Non White Hispanic, Select Cities plus California and U.S., 2017
Rank Order by % Non Citizens

                                                    Total                                                     Hispanic or Latino:
                 Geography                                          U.S. Citizens       Not a U.S. citizen
                                                  Population                                                      Non White
                                                                     #           %         #           %
United States                                     325,719,178    303,142,055    93.1%   22,577,123     6.9%   20,623,879     6.3%

California   State and Select Cities
California                                         39,536,653     34,383,924    87.0%    5,152,729    13.0%    6,912,173    17.5%
Santa Ana city, CA                                     334,135       243,069    72.7%       91,066    27.3%      172,108    51.5%
Anaheim city, CA                                       352,456       280,137    79.5%       72,319    20.5%       59,775    17.0%
Los Angeles city, CA                                 3,999,742     3,224,844    80.6%      774,898    19.4%    1,047,414    26.2%
San Jose city, CA                                    1,035,353       857,473    82.8%      177,880    17.2%      195,588    18.9%
San Francisco city, CA                                 884,363       768,951    86.9%      115,412    13.1%       87,444     9.9%
San Diego city, CA                                   1,419,488     1,255,321    88.4%      164,167    11.6%      116,911     8.2%
Sacramento city, CA                                    501,890       450,650    89.8%       51,240    10.2%       93,049    18.5%

Cities Outside of California
Miami city, FL                                        463,354        324,963    70.1%     138,391     29.9%       39,009     8.4%
Houston city, TX                                    2,313,230      1,849,214    79.9%     464,016     20.1%      232,312    10.0%
Dallas city, TX                                     1,341,103      1,084,525    80.9%     256,578     19.1%       99,404     7.4%
Newark city, NJ                                       285,156        233,623    81.9%      51,533     18.1%       55,823    19.6%
New York city, NY                                   8,622,698      7,220,627    83.7%   1,402,071     16.3%    1,615,009    18.7%
Phoenix city, AZ                                    1,626,085      1,421,566    87.4%     204,519     12.6%      184,298    11.3%
Chicago city, IL                                    2,716,462      2,405,004    88.5%     311,458     11.5%      326,678    12.0%
Washington city, DC                                   693,972        631,003    90.9%      62,969      9.1%       45,406     6.5%
San Antonio city, TX                                1,511,913      1,388,732    91.9%     123,181      8.1%      137,777     9.1%
                                                                                                                                         Case 3:18-cv-01865-RS Document 174-1 Filed 01/13/19 Page 98 of 98




St. Louis city, MO                                    308,626        294,645    95.5%      13,981      4.5%        3,962     1.3%

Source: American Community Survey, Census Bureau
Prepared by Andrew Reamer, George Washington University



                                                                   Page 1 of 1                                                      PTX-838
